

Exhibit 10.49
INGRAM MICRO
401(K) INVESTMENT SAVINGS PLAN

(Amended and Restated as of January 1, 2013)







--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
 
PAGE
Article I
DEFINITIONS
 
1.1
Account
2
1.2
Actual Deferral Percentage
2
1.3
Adjustment Factor
2
1.4
Administrator
2
1.5
After-Tax Contribution Account
2
1.6
After-Tax Contributions
3
1.7
Annual Addition
3
1.8
Average Actual Deferral Percentage
3
1.9
Average Contribution Percentage
3
1.10
Before-Tax Contribution Account
3
1.11
Before-Tax Contributions
3
1.12
Beneficiary
3
1.13
Board of Directors
3
1.14
Catch-Up Contribution Account
3
1.15
Catch-Up Contributions
3
1.16
Code
3
1.17
Company
3
1.18
Compensation
4
1.19
Contribution Percentage
5
1.20
Disability
5
1.21
Effective Date
5
1.22
Eligible Employee
5
1.23
Employee
6
1.24
Employer
6
1.25
Entry Date
7
1.26
ERISA
7
1.27
Excess Aggregate Contributions
7
1.28
Excess Contributions
7
1.29
Excess Deferrals
7
1.30
Fund or Investment Fund
7
1.31
Highly Compensated Employee
7
1.32
Hour of Service
8
1.33
Limitation Year
8
1.34
Matching Contribution Account
8
1.35
Matching Contributions
9
1.36
Non-highly Compensated Employee
9
1.37
Normal Retirement Age
9
1.38
Participant
9
1.39
Period of Service
9
1.40
Period of Severance
9


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)

 
 
PAGE
1.41
Plan
9
1.42
Plan Year
10
1.43
QMAC
10
1.44
QMAC Account
10
1.45
QNEC
10
1.46
QNEC Account
10
1.47
Regulations
10
1.48
Rollover Account
10
1.49
Rollover Contribution
10
1.50
Severance Date
10
1.51
Severance from Employment
11
1.52
Spouse
11
1.53
Trust Agreement
11
1.54
Trust Fund
11
1.55
Trustee
11
1.56
Valuation Date
11
1.57
Year of Service
11
ARTICLE II
ELIGIBILITY AND PARTICIPATION
12
2.1
Eligibility
12
2.2
Beneficiary Designation
12
2.3
Eligibility Upon Reemployment
12
2.4
Transferred Employees
13
2.5
Termination of Participation
13
ARTICLE III
CONTRIBUTION AND ALLOCATIONS
14
3.1
Employee Contributions
14
3.2
Employer Contributions
16
3.3
Catch-Up Contributions
17
3.4
Rollover Contributions
17
3.5
Actual Deferral Percentage Test
18
3.6
Reductions During Plan Year
20
3.7
Return of Recharacterization of Excess Contributions After End of Plan Year
20
3.8
Actual Contribution Percentage Test
22
3.9
Return of Excess Aggregate Contributions
24
3.10
Distribution of Excess Deferrals
25
3.11
Maximum Annual Additions
26
3.12
Return of Contributions to Employer
31
3.13
Rights of Reemployed Veterans
31
3.14
Early Participation Testing Rule
32
ARTICLE IV
MAINTENANCE AND VALUATION OF ACCOUNTS
33
4.1
Maintenance of Accounts
33
4.2
Valuation of Accounts
33


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)

 
 
PAGE
4.3
Account Statements
33
ARTICLE V
INVESTMENT OF CONTRIBUTIONS
34
5.1
Investment Funds
34
5.2
Investment of Participants Accounts
34
5.3
Responsibility for Investments
36
5.4
Changing Investment Elections - Future Contributions
36
5.5
Transfer Among Funds
36
ARTICLE VI
VESTING
37
6.1
Vesting in After-Tax Contribution, Before-Tax Contribution, Catch-Up
Contribution, QMAC, QNEC and Rollover Accounts
37
6.2
Vesting in Matching Contribution Account
37
6.3
Forfeiture of Non-vested Interest
38
6.4
Restoration of Forfeitures and Service
38
ARTICLE VII
WITHDRAWALS AND LOANS DURING EMPLOYMENT
40
7.1
General Rules Applicable to all In-Service Withdrawals
40
7.2
Rollover Contribution Account and After-Tax Contribution Account Withdrawals
40
7.3
Age 59 1/2 Withdrawals
40
7.4
Hardship Withdrawals
40
7.5
Loans to Participants
42
7.6
Withdrawals During Military Service
45
ARTICLE VIII
DISTRIBUTIONS UPON SEVERANCE FROM EMPLOYMENT
46
8.1
Eligibility and Distribution
46
8.2
Forms of Payment
46
8.3
Timing of Payment
46
8.4
Minimum Distribution Requirements
46
8.5
Special Timing Rules
49
8.6
Proof of Death
49
8.7
Direct Rollovers
49
ARTICLE IX
TOP HEAVY PROVISIONS
52
9.1
When Applicable
52
9.2
Top Heavy Determination
52
9.3
Minimum Contribution
53
9.4
Vesting Rules
54
9.5
Dual Plan Special Limitations
54
9.6
Aggregation Groups
54
9.7
Key Employee Defined
54
9.8
Determination Date
55
ARTICLE X
ADMINISTRATION OF PLAN
56
10.1
Records and Notices
56
10.2
Powers and Duties
56
10.3
Compensation and Expenses
57


iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)

 
 
PAGE
10.4
Bonding of Fiduciaries
58
10.5
Standard of Conduct
58
10.6
Claims Procedure
58
ARTICLE XI
MANAGEMENT OF FUNDS
64
11.1
Appointment of Trustees
64
11.2
Investment of Trust Fund by Trustees
64
11.3
Investment of Trust Fund by Investment Manager
64
11.4
Exclusive Benefit Rule
65
ARTICLE XII
AMENDMENT, MERGER, TERMINATION OF PLAN
66
12.1
Amendment of Plan
66
12.2
Merger of Consolidation
66
12.3
Additional Participating Employers
67
12.4
Termination of Plan
67
ARTICLE XIII
MISCELLANEOUS PROVISIONS
68
13.1
Limitation of Liability
68
13.2
Indemnification
68
13.3
Compliance with ERISA
68
13.4
Nonalienation of Benefits
69
13.5
Employment Not Guaranteed by Plan
69
13.6
Protected Benefits
69
13.7
Form of Communication
70
13.8
Facility of Payment
70
13.9
Reduction for Overpayment
70
13.10
Unclaimed Benefits
71
13.11
Receipt and Release
71
13.12
Reliance on Information Provided to the Plan
71
13.13
Service in More Than One Fiduciary Capacity
71
13.14
Binding Effect of Company's Actions
72
13.15
Military Service
72
13.16
Limitation of Rights
72
13.17
Governing Law
72
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




iv

--------------------------------------------------------------------------------



INGRAM MICRO

401(K) INVESTMENT SAVINGS PLAN
INTRODUCTION
Ingram Micro Inc. has adopted this amendment and restatement of the Ingram Micro
401(k) Investment Savings Plan (the “Plan”) effective as of January 1, 2013. The
Plan was last amended and restated in its entirety effective as of April 1,
2005. The Plan was initially adopted effective as of November 6, 1996 as the
Ingram Micro Thrift Plan, and the Plan name was changed in 1999 to the Ingram
Micro 401(k) Investment Savings Plan.
The Plan is intended to provide eligible participants with a convenient way to
save on a regular and long-term basis, all as set forth herein and in the trust
agreement adopted as a part of the Plan. The benefits provided to any individual
under the Plan will depend upon the investment results achieved under such
agreement and, accordingly, may vary with respect to each individual. The Plan
is a profit-sharing plan which includes a cash or deferred arrangement and
provides for employer matching contributions. It is intended that the Plan and
trust shall at all times be qualified and tax-exempt within the meaning of
Sections 401(a), 401(k), 401(m) and 501(a) of the Internal Revenue Code of 1986,
as now in effect or hereafter amended, and any other applicable provisions of
law.

v

--------------------------------------------------------------------------------





ARTICLE I

DEFINITIONS
When used herein the following terms shall have the following meanings:
1.1    Account. “Account” means the account or accounts established and
maintained in respect of a Participant pursuant to Section 4.1.
1.2    Actual Deferral Percentage. “Actual Deferral Percentage” means, for a
specified group of Participants (either Highly Compensated Employees or
Non-highly Compensated Employees) for a Plan Year, the average of the ratios
(calculated separately for each Participant in the group) of (1) the amount of
Employer contributions actually paid over to the Trust on behalf of such
Participant for the Plan Year to (2) the Participant’s Compensation for the Plan
Year. Compensation, for purposes of this Section 1.2, shall mean compensation
within the meaning of Section 414(s) of the Code for the Plan Year. Employer
contributions on behalf of any Participant shall include: (1) any Before-Tax
Contributions (but not Catch-up Contributions) made pursuant to the
Participant’s deferral election (including Excess Deferrals of Highly
Compensated Employees), but excluding (a) Excess Deferrals of Non-highly
Compensated Employees that arise solely from Before-Tax Contributions made under
the Plan or plans of the Employer and (b) Before-Tax Contributions that are
taken into account in the Contribution Percentage test (provided the Actual
Deferral Percentage test is satisfied both with and without these Before-Tax
Contributions), and (2) any QNECs or QMACs that are taken into account in the
Actual Deferral Percentage Test in accordance with Section 3.5. For purposes of
calculating Actual Deferral Percentages, an Employee who would be a Participant
but for the failure to make Before-Tax Contributions shall be treated as a
Participant on whose behalf no Before-Tax Contributions are made. Actual
Deferral Percentages shall be calculated in accordance with Treasury Regulation
Section 1.401(k)‑2(a)(3).
1.3    Adjustment Factor. “Adjustment Factor” means the cost of living
adjustment factor prescribed by the Secretary of the Treasury under
Section 415(d) of the Code, as applied to such items and in such manner as the
Secretary shall provide.
1.4    Administrator. “Administrator” (as defined in ERISA Section 3(16)(A))
means the Company which also shall be a named fiduciary (as defined in ERISA
Section 402(a)(2)).
1.5    After-Tax Contribution Account. “After-Tax Contribution Account” means
the Account to which are credited a Participant’s After-Tax Contributions and
earnings and losses on those contributions.

2

--------------------------------------------------------------------------------



1.6    After-Tax Contributions. “After-Tax Contributions” means amounts
contributed by a Participant pursuant to Section 3.1(b) that were included or
includible in the Participant’s gross income at the time contributed.
1.7    Annual Addition. “Annual Addition” for purposes of the limitations of
Section 415 of the Code has the meaning given to such phrase in Section 3.11(c)
of this Plan.
1.8    Average Actual Deferral Percentage. “Average Actual Deferral Percentage”
means the average (expressed as a percentage) of the Actual Deferral Percentages
of the Eligible Employees in a group.
1.9    Average Contribution Percentage. “Average Contribution Percentage” means
the average (expressed as a percentage) of the Contribution Percentages of the
Eligible Employees in a group.
1.10    Before-Tax Contribution Account. “Before-Tax Contribution Account” means
the Account to which are credited Before-Tax Contributions made on behalf of a
Participant pursuant to Section 3.1 and earnings or losses on those
contributions.
1.11    Before-Tax Contributions. “Before-Tax Contributions” means the
contributions made to the Plan by the Employer on behalf of a Participant who
has elected to reduce his Compensation by a like amount pursuant to
Section 3.1(a).
1.12    Beneficiary. “Beneficiary” means the beneficiary or beneficiaries
designated pursuant to Section 2.2 to receive the amount, if any, payable under
the Plan upon the death of a Participant.
1.13    Board of Directors. “Board of Directors” means the Board of Directors of
the Company.
1.14    Catch-Up Contribution Account. “Catch-Up Contribution Account” means the
account to which are credited Catch-Up Contributions made on behalf of a
Participant pursuant to Section 3.3 and earnings and losses on those
contributions.
1.15    Catch-Up Contributions. “Catch-Up Contributions” means the contributions
made to the Plan by the Employer on behalf of a Participant in accordance with
Section 3.3.
1.16    Code. “Code” means the Internal Revenue Code of 1986, as now in effect
or hereafter amended.
1.17    Company. “Company” means Ingram Micro Inc. or any successor by merger,
consolidation or otherwise.

3

--------------------------------------------------------------------------------



1.18    Compensation. “Compensation” means, with respect to each Participant for
purposes of calculating and allocating contributions to the Plan, the total
amount of Box 1 Form W-2 wages as base salary including commissions, shift
differentials, over-time pay, annual bonuses, amounts paid under the Long-Term
Executive Cash Incentive Award Program and special and incentive bonuses, but
excluding benefits under the Plan, benefits under any other pension, profit
sharing, stock bonus, phantom stock, nonstatutory stock option, any form of
equity-based compensation, hospitalization, life insurance, long-term
disability, or other employee benefit plan (including without limiting the
foregoing, the Ingram Micro Inc. Supplemental Investment Savings Plan), travel,
entertainment, and other business expense allowances from which an accounting is
made to the Company, living allowances, imputed income attributable to
employer-provided group term life insurance and such other imputed non-cash
income recognized as such by the Code and the Company for purposes of the Plan,
any home sale costs, reimbursed moving costs, employer-reimbursed or
employer-subsidized meals, employer payments for the use of his or her personal
car for business purposes, location adjustments or any other similar
supplemental type of pay, voluntary or involuntary cashouts under the Paid Time
Off (PTO) Program, and severance pay (even if such severance pay takes the form
of continued payroll compensation after the Participant actually no longer is
performing services for the Company). Compensation shall include elective
deferrals and any amount which is contributed by the Company pursuant to a
salary reduction agreement, which is not includible in the gross income of the
Employee under Code Section 125, 402(e)(3), 402(h), 403(b) or 132(f). For all
purposes hereunder, Compensation shall include a Differential Wage Payment, as
defined below.
A Differential Wage Payment means a payment by an Employer to an individual who
is performing service in the uniformed services (as defined in Chapter 43 of
Title 38 of the United States Code) while on active duty for more than 30 days,
which represents all or a portion of the wages the individual would have
received if the individual were performing service for the Employer. An
individual receiving a Differential Wage Payment shall be treated as an Employee
of the Employer making the payment. The Plan shall not be treated as failing to
meet the requirements of Section 401(a)(4), 401(a)(26), 401(k)(3), 401(k)(11),
401(k)(12), 401(m), 403(b)(12), 408(k)(3), 408(k)(6), 408(p), 410(b), or 416 by
reason of any contribution or benefit which is based on the Differential Wage
Payment, provided that all employees of the Employer and its affiliates
(determined under Sections 414(b), (c), (m), and (o) of the Code) who are
performing qualified military service are entitled to receive Differential Wage
Payments and make contributions based on such payments on reasonably equivalent
terms.
The annual Compensation of each Participant taken into account for all Plan
purposes shall not exceed $255,000, as adjusted by the Secretary of the Treasury
for increases in the cost of living in accordance with Section 401(a)(17)(B) of
the Code. The cost-of-living adjustment in effect for a calendar year applies to
any period, not exceeding twelve (12) months, over which Compensation is
determined (the “determination period”) beginning in such calendar year. If a

4

--------------------------------------------------------------------------------



determination period consists of fewer than twelve (12) months, the limit
referred to above will be multiplied by a fraction, the numerator of which is
the number of months in the determination period and the denominator of which is
12.
For other specific purposes described in the Plan, such as in Sections 1.2,
1.19, 1.23, 1.31, 3.11, 3.13, 9.3 and 9.7, “Compensation” shall have the
meanings set forth in the respective sections in which the term is referenced.
1.19    Contribution Percentage. “Contribution Percentage” means the ratio
(expressed as a percentage) of the Participant’s After-Tax Contributions,
Matching Contributions, QNECs and QMACs (to the extent not taken into account
for purposes of the Actual Deferral Percentage test) made under the Plan on
behalf of the Participant for the Plan Year to the Participant’s Compensation
for the Plan Year. Compensation, for purposes of this Section 1.19, shall mean
compensation within the meaning of Section 414(s) of the Code for the Plan Year.
For this purpose, Matching Contributions that are forfeited either to correct
Excess Aggregate Contributions or because the contributions to which they relate
are Excess Deferrals, Excess Contributions or Excess Aggregate Contributions
shall not be included. The Employer may also elect to include Before-Tax
Contributions, provided the Actual Deferral Percentage test is met before the
Before-Tax Contributions are used in the Average Contribution Percentage and
continues to be met following the exclusion of those Before-Tax Contributions
that are used to meet the Average Contribution Percentage Test.
1.20    Disability. “Disability” means a physical or mental condition which
entitles a Participant to benefits under the Employer’s long-term disability
plan. The Administrator will apply the provisions of this Section 1.20 in a
nondiscriminatory, consistent and uniform manner.
1.21    Effective Date. “Effective Date” means January 1, 2013, the date as of
which this amendment and restatement of the Plan is effective except as
otherwise specifically provided herein. The original Effective Date of the Plan
was November 6, 1996.
1.22    Eligible Employee. “Eligible Employee” means any Employee maintained on
the United States payroll of the Employer other than: (a) a leased employee
within the meaning of Section 1.23, (b) any person who is included in a unit of
employees covered by an agreement recognized for purposes of collective
bargaining with the Employer, provided retirement benefits have been the subject
of good faith bargaining and such bargaining does not provide for coverage under
the Plan, (c) an Employee who is a nonresident alien deriving no earned income
from the Employer which constitutes income from sources within the United
States, and (d) any employee who resides and works in a United States territory
(including, but not limited to, the Commonwealth of Puerto Rico).
Notwithstanding clause (d), an Employee who is working outside of the 50 states
on a temporary assignment will not be excluded from Plan participation on
account of such temporary assignment.

5

--------------------------------------------------------------------------------



Notwithstanding any other provision of the Plan, the term ‘Eligible Employee’
shall not include any employee, independent contractor, leased employee or other
individual unless such individual is contemporaneously treated by the Employer
as an Employee for purposes of the Plan (without regard to any subsequent
recharacterization or inconsistent determination made by any person or entity or
by any court, agency or other authority with respect to such individual whenever
effective).
1.23    Employee. “Employee” means any person employed by the Employer, other
than an independent contractor or self-employed individual within the meaning of
Section 401(c)(1) or an owner-employee within the meaning of Section 401(c)(3).
Employee shall also include any leased employee. The term ‘leased employee’
means any person (other than an employee of the recipient) who, pursuant to an
agreement between the recipient and any other person (the ‘leasing
organization’), has performed services for the recipient (or for the recipient
and related persons determined in accordance with Section 414(n)(6) of the Code)
on a substantially full-time basis for a period of at least one (1) year, and
such services are performed under primary direction or control by the recipient.
Contributions or benefits provided to a leased employee by the leasing
organization which are attributable to services performed for the recipient
employer shall be treated as provided by the recipient employer.
A leased employee shall not be considered an Employee if: leased employees do
not constitute more than twenty percent (20%) of the recipient’s non-highly
compensated workforce and the leased employee is covered by a money purchase
pension plan providing (a) a nonintegrated employer contribution rate of at
least ten percent (10%) of Compensation within the meaning of Section 415(c)(3)
of the Code as defined in Section 3.11; (b) immediate participation; and
(c) full and immediate vesting.
1.24    Employer. “Employer” means the Company and any subsidiary or affiliated
organization of the Company that, with the approval of the Board of Directors
and subject to such considerations as the Board of Directors may impose, adopts
the Plan.
In determining Compensation for the purposes of determining who is a leased
employee under Section 1.23, in determining who is a Highly Compensated Employee
under Section 1.31, in determining a Participant’s Hours of Service, in
determining whether an election to change the Limitation Year has been made in
accordance with Section 1.33, in determining a Participant’s Period of Service
under Section 1.39, in determining a Participant’s Severance Date under
Section 1.50, in determining a Participant’s Severance from Employment under
Section 1.51, in determining the limitation on Before-Tax Contributions under
Section 3.1, in determining the Average Actual Deferral Percentages under
Section 3.5 and the Average Contribution Percentages under Section 3.8, in
determining the limitations on Annual Additions under Section 3.11, in
determining the maximum loan in Section 7.5(f) and in determining whether the
Plan is Top-Heavy under Article IX, the term “Employer” shall include any other
corporation or other business entity

6

--------------------------------------------------------------------------------



that must be aggregated with the Employer under Section 414(b), (c), (m) or (o)
of the Code, but only for such periods of time when the Employer and such other
corporation or other business entity must be aggregated as aforesaid. For
purposes of Section 3.11, such definition of “Employer” shall be modified by
Section 415(h) of the Code.
1.25    Entry Date. “Entry Date” means each business day of the year.
1.26    ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as now in effect or as hereafter amended.
1.27    Excess Aggregate Contributions. “Excess Aggregate Contributions” means
After-Tax Contributions and Matching Contributions in excess of the Contribution
Percentage limit, as described in Section 401(m)(6)(B) of the Code.
1.28    Excess Contributions. “Excess Contributions” means Before-Tax
Contributions in excess of the Actual Deferral Percentage limit, as described in
Section 401(k)(8)(B) of the Code.
1.29    Excess Deferrals. “Excess Deferrals” means Before-Tax Contributions in
excess of the limits imposed by Section 402(g) of the Code.
1.30    Fund or Investment Fund. “Fund” or “Investment Fund” means the
investment funds established under Article V, or any of them.
1.31    Highly Compensated Employee. “Highly Compensated Employee” means any
Employee who performs services for the Employer during the determination year
and who (a) was a five percent (5%) owner, as defined in Section 9.7(a), during
the determination year or look-back year, or (b) during the look-back year
received Compensation from the Employer in excess of $115,000, multiplied by the
Adjustment Factor.
For purposes of this definition, the determination year is the Plan Year; the
look-back year is the twelve (12) month period preceding the Plan Year.
A highly compensated former Employee shall be treated as a Highly Compensated
Employee if he separated from service (or is deemed to have separated) prior to
the determination year, performs no service for the Employer during the
determination year and was a highly compensated active Employee for either the
separation year or any determination year ending on or after the Employee’s
55th birthday.
The determination of who is a Highly Compensated Employee, including the
determination of the compensation that is considered, will be made in accordance
with Section 414(q) of the Code and the Regulations thereunder. For purposes of
this Section 1.31, Compensation means Compensation within the meaning of
Section 415(c)(3) of the Code as defined in Section 3.11.

7

--------------------------------------------------------------------------------



1.32    Hour of Service. “Hour of Service” means:
(a)    Each hour for which an Employee is directly or indirectly paid or
entitled to payment for the performance of duties for the Employer;
(b)    Each hour for which an Employee is directly or indirectly paid or
entitled to payment by the Employer on account of a period during which no
duties are performed, whether or not the employment relationship has terminated,
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty or leave of absence, but not more than 501 such hours
on account of any single continuous period during which no duties are performed;
and
(c)    Each hour for which back pay, irrespective of mitigation of damages, has
been awarded or agreed to by the Employer.
No hours shall be credited on account of any period during which an Employee
performs no duties and receives payment solely for the purpose of reimbursement
for medical or medically related expenses incurred by the Employee for the
purpose of complying with applicable worker’s compensation, unemployment
compensation or disability insurance laws.
Solely to the extent required by the Family and Medical Leave Act of 1993
(FMLA), an Employee shall be credited with Hours of Service while on a leave of
absence protected under FMLA.
The same Hours of Service shall not be credited under more than one of the above
clauses (a), (b) or (c); and each hour credited to an Employee under clause (a),
(b) or (c) above shall be credited in accordance with Section 2530.200b‑2(b) and
(c) of the U.S. Department of Labor’s Regulations, which hereby are incorporated
by reference.
Hours of Service shall be credited for any individual considered an Employee
under Section 414(n) or Section 414(o) of the Code and the related Regulations.
Pursuant to Section 414(n)(4)(B) of the Code, Hours of Service shall be
determined by taking into account any period for which an Employee would have
been a leased employee as defined in Section 1.23 but for the fact that the
Employee failed to perform services for the Employer on a substantially
full-time basis for a period of at least one year.
1.33    Limitation Year. “Limitation Year” means the calendar year, unless
otherwise selected by the Employer in a manner consistent with that described in
Section 1.415(j)‑1 of the Regulations.
1.34    Matching Contribution Account. “Matching Contribution Account” means the
Account to which are credited any Matching Contributions made on behalf of the
Participant and earnings or losses on those contributions.

8

--------------------------------------------------------------------------------



1.35    Matching Contributions. “Matching Contributions” means the amounts
contributed on behalf of a Participant pursuant to Section 3.2.
1.36    Non-highly Compensated Employee. “Non-highly Compensated Employee” means
an Employee who is not a Highly Compensated Employee.
1.37    Normal Retirement Age. “Normal Retirement Age” means the date the
Participant attains age 65 and either completes five Years of Service or reaches
the fifth anniversary of the date the Participant commenced participation in the
Plan. Notwithstanding the above, in the case of a Participant who was first
hired by the Employer before January 1, 1994, Normal Retirement Age means the
date the Participant attains age 65.
1.38    Participant. “Participant” means any Participant participating in the
Plan as provided in Article II or any former Employee whose participation has
not ceased pursuant to Section 2.5.
1.39    Period of Service. “Period of Service” means a period of employment with
the Employer determined under the following rules:
(a)    General Rule. An Employee’s Period of Service begins on his Employment
Commencement Date or Reemployment Commencement Date and ends on his Severance
Date subject to the Service Spanning rules in Section 1.39(b).
(b)    Service Spanning Rules. The Period of Service of an Employee who severs
from service with the Employer by reason of retirement, quit or discharge, and
who thereafter performs an Hour of Service within twelve months of his Severance
Date shall include the intervening Period of Severance. The Period of Service of
an Employee who severs from service by reason of retirement, quit or discharge
occurring during an absence from service of twelve months or less which began
for any reason other than retirement, quit or discharge, and who thereafter
performs an Hour of Service within twelve months of the first day of such
absence shall include the period intervening between his Severance Date and the
date on which he again performs an Hour of Service.
(c)    Employment or Reemployment Commencement Date. An Employee’s Employment
Commencement Date is the date on which an Employee is first credited with an
Hour of Service. An Employee’s Reemployment Commencement Date is the date on
which an Employee who has incurred a Period of Severance that is not taken into
account as a Period of Service first performs an Hour of Service following such
Period of Severance.
1.40    Period of Severance. “Period of Severance” means any period commencing
on an Employee’s Severance Date except as provided in Section 1.50.
1.41    Plan. “Plan” means the Ingram Micro 401(k) Investment Savings Plan, as
set forth herein and as amended from time to time.

9

--------------------------------------------------------------------------------



1.42    Plan Year. “Plan Year” means the twelve (12) month period commencing on
each January 1st on or after the Effective Date and ending on the next following
December 31st.
1.43    QMAC. “QMAC” means a qualified matching contribution that (i) is made to
the Plan pursuant to Section 3.8, and (ii) complies with the definition of
qualified matching contribution set forth in Treasury Regulation
Section 1.401(k)‑6.
1.44    QMAC Account. “QMAC Account” means the Account to which are credited
QMACs made on behalf of a Participant and earnings or losses on those
contributions.
1.45    QNEC. “QNEC” means a qualified nonelective contribution that (i) is made
to the Plan pursuant to Section 3.5, and (ii) complies with the definition of
qualified nonelective contribution set forth in Treasury Regulation
Section 1.401(k)‑6.
1.46    QNEC Account. “QNEC Account” means the Account to which are credited
QNECs made on behalf of a Participant and earnings or losses on those
contributions.
1.47    Regulations. “Regulations” means the Treasury regulations issued under
the Code or any other applicable law by the Internal Revenue Service and any
proposed or temporary regulations or rules pending the issuance of such
regulations.
1.48    Rollover Account. “Rollover Account” means the Participant’s Account to
which is credited any Rollover Contribution made by the Participant and earnings
or losses on that contribution.
1.49    Rollover Contribution. “Rollover Contribution” means a contribution made
by a Participant pursuant to Section 3.4.
1.50    Severance Date. “Severance Date” means the earlier of (a) the date on
which an Employee separates from service with the Employer by reason of his
retirement, death, quit or discharge or (b) the first anniversary of the date on
which the Employee begins an absence from active employment for any reason other
than his retirement, death, quit or discharge. Solely for purposes of
determining the extent of an Employee’s Period of Severance, the Severance Date
of an Employee who is absent from work for more than twelve months due to the
pregnancy of the Employee, the birth of a child of the Employee or the placement
of a child with the Employee in connection with the adoption of the child by the
Employee or for purposes of caring for that child immediately following the
child’s birth or placement, shall be deemed to be the second anniversary of the
first day of such absence. The period between the first and second anniversaries
of the first day of such absence (or between the first anniversary and the date
of the Employee’s return to active employment if he returns before the second
anniversary) shall be neither a Period of Service nor a Period of Severance.

10

--------------------------------------------------------------------------------



1.51    Severance from Employment. “Severance from Employment” means the
termination of the Employee’s employment relationship with the Employer.
1.52    Spouse. “Spouse” means the person to whom a Participant is legally
married on the earlier of (a) the date on which the Participant’s Account
balances are distributed due to the Participant’s Severance from Employment, or
(b) the Participant’s date of death.
1.53    Trust Agreement. “Trust Agreement” means the agreement entered into
between the Company and the Trustee to carry out the purposes of the Plan.
1.54    Trust Fund. “Trust Fund” means the assets of the Plan held in trust by
the Trustee in accordance with the Trust Agreement.
1.55    Trustee. “Trustee” means the trustee or trustees by whom the assets of
the Plan are held in accordance with the Trust Agreement.
1.56    Valuation Date. “Valuation Date” means any business day on which the New
York Stock Exchange is open for and conducting business, or any more frequent
date designated by the Administrator or the Trustee.
1.57    Year of Service. “Year of Service” means a Period of Service of
365 days, with less than whole year Periods of Service aggregated on the basis
of days. A Participant shall receive a credit for a day of service for each day
for which he is credited with an Hour of Service. A day of service counted in
one Year of Service shall not be included in another Year of Service.
Wherever used herein, the singular includes the plural and the masculine
includes the feminine, unless the context clearly requires otherwise.

11

--------------------------------------------------------------------------------





ARTICLE II    

ELIGIBILITY AND PARTICIPATION
2.1    Eligibility
(a)    Each Eligible Employee who was a Participant in the Plan on December 31,
2012 shall continue to participate on the Effective Date.
(b)    Each other Eligible Employee shall be eligible to become a Participant on
any Entry Date on or after the date on which he is first credited with an Hour
of Service.
(c)    Notwithstanding the above, individuals who become Eligible Employees in
connection with an acquisition of stock or assets of a trade or business, a
merger, or a similar transaction, shall be eligible to become Participants as
soon as administratively feasible following their Entry Dates. The Administrator
shall determine such administratively feasible dates, provided that no such date
shall be later than six months following the Entry Date of the affected Eligible
Employees.
2.2    Beneficiary Designation
Each Participant may file a designation in accordance with procedures
established by the Administrator naming as Beneficiary a person, persons or
entity to receive benefits payable upon his death. A Participant may at any time
revoke or change his Beneficiary designation by filing a new designation in
accordance with procedures established by the Administrator. Any Beneficiary
designation or revocation or change thereof naming as primary Beneficiary a
person, persons or entity other than the Participant’s Spouse must be made with
the written consent of the Participant’s Spouse acknowledging the effect of such
designation, revocation or change and witnessed by a notary public. Written
consent of the Participant’s Spouse shall not be required if it is established
in accordance with procedures established by the Administrator and applied on a
uniform and nondiscriminatory basis that there is no Spouse, the Spouse cannot
be located or under other circumstances as may be prescribed in Regulations. If
the Participant is unmarried and fails to designate a Beneficiary or the
Beneficiary does not survive the Participant, the benefits payable upon the
death of the Participant will be paid to the Participant’s estate.
2.3    Eligibility Upon Reemployment
Any person reemployed by an Employer as an Eligible Employee shall again be
eligible to become a Participant as of his date of rehire.

12

--------------------------------------------------------------------------------



2.4    Transferred Employees
(a)    A Participant who remains in the employ of the Employer but ceases to be
an Eligible Employee shall continue to be a Participant and shall be credited
with Hours of Service, but he shall not be eligible to have Before-Tax
Contributions, After-Tax Contributions, Catch-up Contributions or Employer
contributions made on his behalf for as long as his employment status is other
than that of an Eligible Employee. Any Compensation of such a Participant while
he has an employment status other than that of an Eligible Employee shall be
disregarded for all Plan purposes.
(b)    If an Employee transfers from an employment status with an Employer other
than as an Eligible Employee and thereby becomes an Eligible Employee, he shall
be eligible to become a Participant and have Before-Tax, After-Tax
Contributions, Catch-up Contributions and Employer contributions made on his
behalf as of the next following Entry Date.
2.5    Termination of Participation
A Participant’s participation shall cease upon distribution to him of his entire
vested Account or upon his death prior to such distribution.



13

--------------------------------------------------------------------------------



ARTICLE III    

CONTRIBUTIONS AND ALLOCATIONS
3.1    Employee Contributions
An Eligible Employee who meets the requirements of Section 2.1 may make
Before-Tax Contributions and/or After-Tax Contributions in accordance with the
respective provisions of this Section 3.1.
(a)    Before-Tax Contributions
(1)    An Eligible Employee who meets the requirements of Section 2.1 may, by
advance notice in accordance with procedures prescribed by the Administrator,
elect to have his subsequent Compensation reduced by means of payroll reduction
as of any Entry Date and to have an equal amount contributed to the Plan on his
behalf as Before-Tax Contributions. The reduction shall commence effective with
the first payroll period that begins as soon as administratively practicable
thereafter.
(2)    An Eligible Employee who is not a Highly Compensated Employee may elect
to make Before-Tax Contributions of up to fifty percent (50%) of his
Compensation, in one percent (1%) increments, reduced by the amount of any
After-Tax Contributions made on his behalf pursuant to Section 3.1(b).
(3)    An Eligible Employee who is a Highly Compensated Employee may elect to
make Before-Tax Contributions of up to the whole percentage of his Compensation
designated as permissible by the Administrator, reduced by the amount of any
After-Tax Contributions made on his behalf pursuant to Section 3.1(b). In no
event shall the percentage so designated by the Administrator exceed the maximum
percentage of Compensation that an Eligible Employee who is not a Highly
Compensated Employee may elect to contribute for such Plan Year.
(4)    In no event will the Before-Tax Contributions made on behalf of a
Participant exceed the dollar limit in effect under Section 402(g) of the Code,
reduced by the amount of the Participant’s other Before-Tax Contributions made
through the Employer for the calendar year.
(5)    The percentage of contributions designated by a Participant pursuant to
Section 3.1(a) shall automatically apply to increases and decreases in his
Compensation. A Participant may, in accordance with applicable administrative
procedures, change the percentage of his Compensation to be contributed to the
Plan as Before-Tax Contributions as of any Entry Date. The change shall commence
effective with the first payroll period that begins as soon as administratively
practicable thereafter. The changed percentage shall remain in effect until

14

--------------------------------------------------------------------------------



subsequently changed. Notwithstanding the above, the election change procedures
adopted by the Administrator may include an annual increase or similar program
which permits Participants to increase their contribution elections by
predetermined percentage points on predetermined dates.
(6)    A Participant may, by giving advance notice in accordance with applicable
administrative procedures, elect to suspend his Before-Tax Contributions at any
time. The suspension shall commence effective with the next payroll period that
begins as soon as administratively practicable thereafter. A Participant who has
suspended his Before-Tax Contributions may, by giving advance notice in
accordance with applicable administrative procedures, elect to resume making
Before-Tax Contributions as of any Entry Date thereafter. The resumption shall
commence effective with the first payroll period that begins as soon as
administratively practicable thereafter.
(7)    A Before-Tax Contribution may be taken into account for purposes of
determining the Actual Deferral Percentage only if each of the following
requirements is satisfied: (1) the Before-Tax Contribution is allocated to the
Participant’s Account as of a date within the Plan Year; and (2) the Before-Tax
Contribution relates to Compensation that either (i) would have been received by
the Participant in the Plan Year but for the Participant’s election to defer, or
(ii) is attributable to services performed by the Participant in the Plan Year
and, but for the Participant’s election to defer, would have been received by
the Participant within two and one-half months after the close of the Plan Year.
For purposes of (1), a Before-Tax Contribution is considered allocated as of a
date within a Plan Year only if (i) the allocation is not contingent upon the
Participant’s participation in the Plan or performance of services on any date
subsequent to that date, and (ii) the Before-Tax Contribution is actually paid
to the Trust no later than the end of the twelve month period immediately
following the Plan Year to which the Before-Tax Contribution relates.
(8)    If Before-Tax Contributions are returned to the Employer under
Section 3.12, the elections to reduce Compensation that were made by
Participants on whose behalf those contributions were made shall be void
retroactively to the beginning of the period for which returned contributions
were made.
(9)    Except for occasional, bona fide administrative considerations,
Before-Tax or Catch-Up Contributions made pursuant to a cash or deferred
election by an Eligible Employee cannot precede the earlier of (1) the
performance of services relating to the contribution or (2) the date the
Compensation that is subject to the election would be currently available to the
Eligible Employee in the absence of an election to defer.

15

--------------------------------------------------------------------------------



(b)    After-Tax Contributions
(1)    An Eligible Employee who meets the requirements of Section 2.1 may, by
advance notice in accordance with procedures prescribed by the Administrator,
elect to contribute After-Tax Contributions to the Plan by means of payroll
deduction as of any Entry Date.
(2)    An Eligible Employee who is not a Highly Compensated Employee may elect
to make After-Tax Contributions of up to fifty percent (50%) of his
Compensation, in one percent (1%) increments, reduced by the amount of any
Before-Tax Contributions made on his behalf pursuant to Section 3.1(a).
(3)    An Eligible Employee who is a Highly Compensated Employee may elect to
make After-Tax Contributions of up to the whole percentage of his Compensation
designated as permissible by the Administrator, reduced by the amount of any
Before-Tax Contributions made on his behalf pursuant to Section 3.1(a). In no
event shall the percentage so designated by the Administrator exceed the maximum
percentage of Compensation that an Eligible Employee who is not a Highly
Compensated Employee may elect to contribute for such Plan Year.
3.2    Employer Contributions
The Employer may make a Matching Contribution for each Participant who makes
Before-Tax Contributions and/or After-Tax Contributions for the payroll period
equal to fifty percent (50%) of the Participant’s Before-Tax Contributions
and/or After-Tax Contributions for the payroll period not exceeding five percent
(5%) of the Participant’s Compensation for the payroll period. Matching
Contributions shall not be made on account of Catch-Up Contributions.
For purposes of determining the Matching Contribution, if any, for a Plan Year,
any amounts paid under the Annual Incentive Award Program and the Long-Term
Executive Cash Incentive Award Program shall be excluded from Compensation.
The Employer shall determine, in its absolute discretion, whether Matching
Contributions shall be made for any particular period of time. The Employer is
not required to contribute Matching Contributions for any period of time.
Notwithstanding the foregoing, the Employer may discontinue Matching
Contributions for Participants who are Highly Compensated Employees if it is
determined that continuation of such contributions in accordance with this
Section 3.2 might cause the Plan to exceed the limitations of Section 401(m) of
the Code and Section 3.8 of the Plan. The Employer, in its discretion, may make
additional Matching Contributions with respect to Participants who are
Non-highly Compensated Employees in the event such contributions are necessary
to pass the Actual Contribution Percentage Test in Section 3.8.

16

--------------------------------------------------------------------------------



3.3    Catch-Up Contributions
Each Participant who has attained age 50 before the close of the Plan Year shall
be eligible to make Catch-Up Contributions of up to twenty-five (25%) of
Compensation in accordance with, and subject to, the limitations of
Section 414(v) of the Code. Such Catch-Up Contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Sections 402(g) and 415 of the Code. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the
Code, as applicable, by reason of making such Catch-Up Contributions.
3.4    Rollover Contributions
(a)    An Eligible Employee may, by notice received by the Administrator and
under such terms and conditions as the Administrator shall determine, make a
Rollover Contribution to the Plan and Trust Fund. The Administrator may require
the individual to submit such evidence and documentation as the Administrator
determines necessary to be assured that the proposed contribution qualifies as a
Rollover Contribution.
A Rollover Contribution is (1) a distribution of an “eligible rollover
distribution” (as defined in Section 402(c)(4) of the Code) from a qualified
plan described in Section 401(a) or 403(a) of the Code, an annuity contract
described in Section 403(b) of the Code or an eligible plan under Section 457(b)
of the Code which is maintained by a state political subdivision of a state, or
an agency or instrumentality of a state or political subdivision of a state,
(2) a distribution from an individual retirement account or individual
retirement annuity described in Section 408 of the Code that is eligible to be
rolled over and would otherwise be includible as gross income, or (3) a direct
rollover of an eligible rollover distribution from (i) a qualified plan
described in Section 401(a) or 403(a) of the Code excluding after-tax employee
contributions, (ii) an annuity contract described in Section 403(b) of the Code
excluding after-tax employee contributions, or (iii) an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or an agency or instrumentality of a state of political subdivision
of a State. Section 402(c)(9) shall apply in determining whether a distribution
is a Rollover Contribution for purposes of Section 3.4.
(b)    A distribution described in (a)(1) or (2) above must be received by the
Trust Fund on or before the 60th day following the Employee’s receipt of the
distribution from the distributing plan or contract.
(c)    The amount received pursuant to this Section 3.4 shall be transferred to
the Trust Fund and credited to a separate Rollover Contribution Account
maintained by the Administrator for the Employee in accordance with Article IV
herein.

17

--------------------------------------------------------------------------------



3.5    Actual Deferral Percentage Test
(a)    For the Plan Year, the Average Actual Deferral Percentage for the group
of all Highly Compensated Employees who are Eligible Employees must satisfy at
least one of the following tests:
(1)    The Average Actual Deferral Percentage for said group of Highly
Compensated Employees for that Plan Year shall not be more than the Average
Actual Deferral Percentage for the group of Non-highly Compensated Employees who
were Eligible Employees for the same Plan Year multiplied by 1.25; or
(2)    The Average Actual Deferral Percentage for said group of Highly
Compensated Employees for that Plan Year shall not exceed two (2) percentage
points more than the Average Actual Deferral Percentage for the group of
Non-highly Compensated Employees who were Eligible Employees for the same Plan
Year, and the Average Actual Deferral Percentage for said group of Highly
Compensated Employees for that Plan Year shall not be more than the Average
Actual Deferral Percentage for the group of Non-highly Compensated Employees who
were Eligible Employees for the same Plan Year multiplied by 2.
(b)    If Before-Tax Contributions are made to the Plan for a Plan Year for a
Highly Compensated Employee who is eligible to have salary reduction
contributions allocated to his account under another plan maintained by the
Employer that provides a cash or deferred arrangement described in
Section 401(k) of the Code, the Actual Deferral Percentage of that Highly
Compensated Employee shall be calculated as if all such other plans are part of
the Plan. If a Highly Compensated Employee participates in two (2) or more cash
or deferred arrangements that are part of plans that have different plan years,
all Before-Tax Contributions made during the Plan Year being tested shall be
aggregated, without regard to the plan years of the other plans. Notwithstanding
the foregoing, certain plans shall be treated as separate if mandatorily
disaggregated under Regulation Section 1.401(k)‑1(b)(4).
(c)    If the Plan satisfies the requirements of Section 401(k), 401(a)(4) or
410(b) of the Code only if aggregated with one or more other plans, or if one or
more plans satisfy the requirements of such sections of the Code only if
aggregated with the Plan, this Section 3.5 shall be applied by determining the
Actual Deferral Percentages of Employees as if all such plans were a single
plan. However, plans may be aggregated in order to satisfy Section 401(k) of the
Code only if they have the same plan year.
(d)    For the purposes of satisfying the requirements of Section 401(k),
401(a)(4) or 410(b) of the Code, the Plan may be disaggregated into two or more
plans or the Plan may be aggregated with one or more other plans, to the extent
permitted by Sections 401(k), 401(a)(4) and 410(b) of the Code and the
Regulations thereunder.

18

--------------------------------------------------------------------------------



(e)    For purposes of determining the Actual Deferral Percentage, Before-Tax
Contributions must be made before the last day of the twelve (12) consecutive
month period immediately following the Plan Year to which those contributions
relate.
(f)    To enable the Plan to satisfy the test described in Section 3.5(a), the
Employer may elect to make a QNEC to the Plan for each Plan Year in an amount,
if any, that the Employer, in its sole discretion, determines. All QNECs will be
one hundred percent (100%) vested and subject to the distribution requirements
applicable to Before-Tax Contributions as described in Section 401(k)‑1(d) of
the Treasury Regulations. QNECs will be allocated to the Participant’s QNEC
Account as of the end of the Plan Year with respect to which the QNEC is made.
QNECs will be paid to the Trustee after such contribution is authorized by the
Employer but no later than twelve (12) months after the end of the Plan Year in
which such contribution is allocated.
(g)    Notwithstanding the above, a QNEC cannot be taken into account in
determining the Actual Deferral Percentage of an Eligible Employee who is a
Non-highly Compensated Employee for the Plan Year to the extent that the QNEC
exceeds the product of the Eligible Employee’s Compensation and the greater of
five percent (5%) or two (2) times the Plan’s “representative contribution
rate.” Any QNEC taken into account under an actual contribution percentage test
under Regulation Section 1.401(m)‑2(a)(6) (including the determination of the
representative contribution rate for purposes of Regulation
Section 1.401(m)‑2(a)(6)(v)(B)) is not permitted to be taken into account for
purposes of Section 3.5 including the determination of the “representative
contribution rate” for purposes of subsection (1) below. For purposes of this
Section:
(1)    The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any Eligible Employee who is a Non-highly Compensated
Employee among a group of eligible Non-highly Compensated Employees that
consists of half of all eligible Non-highly Compensated Employees for the Plan
Year (or, if greater, the lowest “applicable contribution rate” of any
Non-highly Compensated Employee who is an Eligible Employee or who is in the
group of all Eligible Employees who are Non-highly Compensated Employees for the
Plan Year and who is employed by the Employer on the last day of the Plan Year),
and
(2)    The “applicable contribution rate” for a Non-highly Compensated Employee
who is an Eligible Employee is the sum of the QMACs taken into account in
determining the Actual Deferral Percentage for the Eligible Employee for the
Plan Year and the QNECs for the Eligible Employee for the Plan Year, divided by
the Eligible Employee’s Compensation for the same period.
A QMAC may only be used to calculate an Actual Deferral Percentage to the extent
that such QMAC is a matching contribution that is not precluded from being taken
into account under Section 3.8 of the Plan for the Plan Year under the rules of
Regulation Section 1.401(m)-2(a)(5)(ii).

19

--------------------------------------------------------------------------------



(h)    Notwithstanding the above, QNECs and QMACs cannot be taken into account
to determine an Actual Deferral Percentage to the extent such contributions are
taken into account for purposes of satisfying any other actual deferral
percentage test, actual contribution percentage test, or the requirements of
Regulation Section 1.401(k)‑3, 1.401(m)‑3, or 1.401(k)‑4.
3.6    Reductions During Plan Year
If, during the Plan Year, the Administrator determines that the Actual Deferral
Percentage test provided in Section 3.5 is not met at the time of its review or
would not be met if part or all of Before-Tax Contributions continue to be made
on behalf of Participants who are Highly Compensated Employees, the
Administrator, in its sole discretion, may reduce the rate (to zero (0) if
necessary) of Before-Tax Contributions that would have been made during the
remainder of the Plan Year. The Administrator may, in its sole and absolute
discretion, limit or discontinue the Before-Tax Contributions of Highly
Compensated Employees to comply with the contribution limits set forth herein.
3.7    Return or Recharacterization of Excess Contributions After End of Plan
Year
(a)    If, after the last day of the Plan Year, the Administrator determines
that the Average Actual Deferral Percentage requirements of Section 3.5 have not
been satisfied, the Administrator, within two and one-half (2½) months after the
end of the Plan Year (but not later than the last day of the next Plan Year),
shall distribute the Excess Contributions, adjusted for any income or loss, to
all affected Participants who are Highly Compensated Employees. The
Administrator shall calculate any Excess Contributions after determining the
amount of Excess Deferrals pursuant to Section 3.10. The amount of Excess
Contributions to be distributed shall be reduced by any Excess Deferrals
previously distributed to the Participant for the tax year ending with or within
the Plan Year. The amount of Excess Deferrals to be distributed for a tax year
shall be reduced by any Excess Contributions previously distributed for the Plan
Year beginning with or within the Participant’s tax year.
(b)    Distributions of Excess Contributions must be adjusted for the income
(gain or loss) allocable to the Excess Contributions for the Plan Year for which
such Excess Contributions were made, and shall not include any gain or loss
after such Plan Year. The Administrator has the discretion to determine and
allocate income using any of the methods set forth below:
(1)    The Administrator may use any reasonable method for computing the income
allocable to Excess Contributions, provided that the method does not violate
Section 401(a)(4) of the Code, is used consistently for all Participants and for
all corrective distributions under the Plan for the Plan Year, and is used by
the Plan for allocating income to Participant Accounts.
(2)    The Administrator may allocate income to Excess Contributions for the
Plan Year by multiplying the income for the Plan Year allocable to the
Before-Tax Contributions

20

--------------------------------------------------------------------------------



and other amounts taken into account under Section 3.5 of the Plan, by a
fraction, the numerator of which is the Excess Contributions for the Participant
for the Plan Year, and the denominator of which is the sum of the:
(A)    The Account balance attributable to Before-Tax Contributions and other
amounts taken into account under Section 3.5 of the Plan as of the beginning of
the Plan Year, and
(B)    Any additional amount of such contributions made for the Plan Year.
(c)    The amount of Excess Contributions for Highly Compensated Employees shall
be determined as provided in this paragraph. First, the Actual Deferral
Percentage of the Highly Compensated Employee with the highest such Percentage
will be reduced to the extent necessary to satisfy the Actual Deferral
Percentage test or cause the percentage for that Highly Compensated Employee to
equal the percentage for the Highly Compensated Employee with the next highest
such Percentage. Second, this process will be repeated until the Actual Deferral
Percentage test is satisfied. The total of such Excess Contributions shall then
be distributed to Highly Compensated Employees in descending order commencing
with the Highly Compensated Employee with the highest dollar amount of
Before-Tax Contributions and other contributions to be distributed in order to
satisfy the Actual Deferral Percentage test, consistent with the provisions of
Notice 97‑2 issued by the Internal Revenue Service.
(d)    Excess Contributions distributed to Participants in accordance with this
Section 3.7 shall be distributed in the following order: (1) from the
Participant’s Before-Tax Contribution Account, to the extent such Contributions
are not subject to Matching Contributions, and (2) from the Participant’s
Before-Tax Contribution Account, to the extent such contributions are subject to
Matching Contributions. If Excess Contributions are distributed to Participants
in accordance with this Section 3.7, the Participant shall immediately forfeit
all Matching Contributions that were made to match such distributed Excess
Contributions.
(e)    For purposes of this Section 3.7, Excess Contributions means Before-Tax
Contributions in excess of the Actual Deferral Percentage limit as described in
Section 401(k)(8)(B) of the Code.
(f)    A Participant may elect to treat his or her Excess Contributions as an
amount distributed to the Participant and then contributed by the Participant to
the Plan as an After-Tax Contribution. Such recharacterized amounts will remain
nonforfeitable and subject to the same distribution requirements as Before-Tax
Contributions. Amounts may not be recharacterized by a Highly Compensated
Employee to the extent that such amount in combination with other Participant
contributions made by that Employee under all plans maintained by the Employer
would exceed

21

--------------------------------------------------------------------------------



any stated limit under the Plan for Participant contributions. Excess
Contributions may not be recharacterized under this paragraph any later than
2½ months after the last day of the Plan Year in which the Excess Contributions
arise. Recharacterization will be deemed to occur on the date the last Highly
Compensated Employee is informed in writing of the amount to be recharacterized
and the consequences thereof. Recharacterized amounts will be taxable to the
Participant for the Participant’s tax year in which the Participant would have
received such amounts in cash.
3.8    Actual Contribution Percentage Test
(a)    For the Plan Year, the Average Contribution Percentage for the group of
all Highly Compensated Employees who are Eligible Employees must satisfy at
least one of the following tests:
(1)The Average Contribution Percentage for said group of Highly Compensated
Employees for that Plan Year shall not be more than the Average Contribution
Percentage for the group of Non-highly Compensated Employees who were Eligible
Employees for the same Plan Year multiplied by 1.25; or
(2)The Average Contribution Percentage for said group of Highly Compensated
Employees for that Plan Year shall not exceed 2 percentage points more than the
Average Contribution Percentage for the group of Non-highly Compensated
Employees who were Eligible Employees for the same Plan Year, and the Average
Contribution Percentage for said group of Highly Compensated Employees for that
Plan Year shall not be more than the Average Contribution Percentage for the
group of Non-highly Compensated Employees who were Eligible Employees for the
same Plan Year multiplied by 2.
(b)    The Contribution Percentage for any Participant who is a Highly
Compensated Employee and who is eligible to have matching contributions or
after-tax contributions allocated to his account under two (2) or more plans
described in Section 401(a) of the Code, or arrangements described in
Section 401(k) of the Code that are maintained by the same Employer, shall be
determined as if the total of such contributions was made under each plan and
arrangement. If a Highly Compensated Employee participates in two (2) or more
such plans or arrangements that have different plan years, all matching
contributions and after-tax contributions made during the Plan Year being tested
under all such plans and arrangements shall be aggregated, without regard to the
plan years of the other plans. Notwithstanding the foregoing, certain plans
shall be treated as separate if mandatorily disaggregated under Regulation
Section 1.401(m)‑1(b)(4).
(c)    If the Plan satisfies the requirements of Sections 401(m), 401(a)(4) and
410(b) of the Code only if aggregated with one or more other plans, or if one or
more other plans satisfy the requirements of such sections of the Code only if
aggregated with the Plan, this Section shall be applied by determining the
Contribution Percentages of Employees as if all such plans were a

22

--------------------------------------------------------------------------------



single plan. However, plans may be aggregated in order to satisfy Section 401(m)
of the Code only if they have the same plan years.
(d)    For the purposes of satisfying the requirements of Section 401(m),
401(a)(4) or 410(b) of the Code, the Plan may be disaggregated into two or more
plans or the Plan may be aggregated with one or more other plans, to the extent
permitted by Sections 401(m), 401(a)(4) and 410(b) of the Code and the
Regulations thereunder.
(e)    For purposes of determining the Contribution Percentage, (i) After-Tax
Contributions are considered to have been made in the Plan Year as of which they
are contributed to the Trust Fund and (ii) Matching Contributions will be
considered made for a Plan Year if made before the last day of the twelve
(12) consecutive month period immediately following the Plan Year to which those
contributions relate.
(f)    To enable the Plan to satisfy the test described in Section 3.8(a), the
Employer may elect to make a QMAC to the Plan for each Plan Year in an amount,
if any, as determined by the Employer in its sole discretion. All QMACs made
pursuant to this Section 3.8(f) will be one hundred percent (100%) vested and
subject to the distribution requirements applicable to Before-Tax Contributions
as described in Section 1.401(k)-1(d) of the Treasury Regulations. QMACs will be
allocated to the Participant’s QMAC Account as of the end of the Plan Year with
respect to which the QMAC is made. QMACs will be paid to the Trustee after such
contribution is authorized by the Employer, but no later than twelve (12) months
after the end of the Plan Year in which such contribution is allocated.
(g)    Notwithstanding the above, a Matching Contribution for a Plan Year cannot
be taken into account under Section 3.8 of the Plan for any Eligible Employee
who is a Non-highly Compensated Employee to the extent it exceeds the greatest
of:
(1)    Five percent (5%) of the Eligible Employee’s Compensation for the Plan
Year;
(2)    The sum of the Eligible Employee’s Before-Tax Contributions and After-Tax
Contributions for the Plan Year; and
(3)    The product of two (2) times the Plan’s “representative matching rate”
and the Eligible Employee’s total Before-Tax Contributions and After-Tax
Contributions for the Plan Year.
The Plan’s “representative matching rate” is the lowest “matching rate” for any
Eligible Employee who is a Non-highly Compensated Employee among a group of
Eligible Employees who are Non-highly Compensated Employees that consists of
half of all Eligible Employees who are Non-highly Compensated Employees for the
Plan Year who make Before-Tax

23

--------------------------------------------------------------------------------



Contributions and/or After-Tax Contributions (or, if greater, the lowest
“matching rate” for all Eligible Employees who are Non-highly Compensated
Employees, who are employed by the Employer on the last day of the Plan Year,
and who make Before-Tax Contributions and/or After-Tax Contributions for the
Plan Year).
The “matching rate” for an Employee generally is the amount of Matching
Contributions made for such Employee divided by the sum of the Employee’s
Before-Tax Contributions and After-Tax Contributions for the Plan Year. If the
matching rate is not the same for all levels of Before-Tax Contributions and
After-Tax Contributions made by an Employee, the Employee’s “matching rate” is
determined assuming that an Employee’s Before-Tax Contributions and After-Tax
Contributions equal six percent (6%) of Compensation.
(h)    QNECs cannot be taken into account under Section 3.8 of the Plan for a
Plan Year for any Eligible Employee who is a Non-highly Compensated Employee to
the extent such contributions exceed the product of that Employee’s Compensation
and the greater of five percent (5%) or two (2) times the Plan’s “representative
contribution rate.” Any QNEC taken into account under Section 3.5 of the Plan
(including the determination of the “representative contribution rate” for
purposes of Regulation Section 1.401(k)-2(a)(6)(iv)(B)) is not permitted to be
taken into account for purposes of this Section, including the determination of
the “representative contribution rate” for purposes of subsection (1) below. For
purposes of this Section:
(1)    The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any Eligible Employee who is a Non-highly Compensated
Employee among a group of eligible Non-highly Compensated Employees that
consists of half of all eligible Non-highly Compensated Employees for the Plan
Year (or, if greater, the lowest “applicable contribution rate” of any eligible
Non-highly Compensated Employee who is in the group of all Eligible Non-highly
Compensated Employees for the Plan Year and who is employed by the Employer on
the last day of the Plan Year), and
(2)    The “applicable contribution rate” for any Eligible Employee who is a
Non-highly Compensated Employee is the sum of the matching contributions (as
defined in Regulation Section 1.401(m)-1(a)(2)) taken into account in
determining the Contribution Percentage for the eligible Non-highly Compensated
Employee for the Plan Year and the QNECs made for that Employee for the Plan
Year, divided by the Employee’s Compensation for the Plan Year.
3.9    Return of Excess Aggregate Contributions
(a)    If, after the last day of the Plan Year, the Administrator determines
that the Average Contribution Percentage requirements of Section 3.8 have not
been satisfied, the Administrator, within two and one-half (2½) months after the
end of the Plan Year (but not later

24

--------------------------------------------------------------------------------



than the last day of the next Plan Year), shall first cause to be forfeited, if
forfeitable, or if not forfeitable, distribute the Excess Aggregate
Contributions, adjusted for any income or loss, to all affected Participants who
are Highly Compensated Employees. The Administrator shall calculate any Excess
Aggregate Contributions after determining the amount of Excess Deferrals
pursuant to Section 3.10 and the amount of Excess Contributions pursuant to
Section 3.7.
(b)    Distributions of Excess Aggregate Contributions must be adjusted for the
income (gain or loss) allocable to the Excess Aggregate Contributions for the
Plan Year for which such Excess Aggregate Contributions were made, and shall not
include any gain or loss after such Plan Year. “Income” shall be determined and
allocated in accordance with the provisions of Section 3.7(b), except that such
Section shall be applied by replacing “Excess Contributions” with “Excess
Aggregate Contributions” and by replacing amounts taken into account under
Section 3.8(a) of the Plan for amounts taken into account under Section 3.5(a)
of the Plan.
(c)    The amount of Excess Aggregate Contributions for Highly Compensated
Employees shall be determined as provided in this Section 3.9. First, the
Contribution Percentage of the Highly Compensated Employee with the highest such
Percentage will be reduced to the extent necessary to satisfy the Contribution
Percentage test or cause the percentage for that Highly Compensated Employee to
equal the percentage for the Highly Compensated Employee with the next highest
such Percentage. Second, this process will be repeated until the Contribution
Percentage test is satisfied. The total of such Excess Aggregate Contributions
to be distributed shall then be distributed to Highly Compensated Employees in
descending order commencing with the Highly Compensated Employee with the
highest dollar amount of Excess Aggregate Contributions and other contributions
to be distributed in order to satisfy the Contribution Percentage test,
consistent with the provisions of Notice 97‑2 issued by the Internal Revenue
Service.
(d)    Excess Aggregate Contributions forfeited in accordance with this
Section 3.9 shall be treated as Annual Additions under Section 3.11 and shall be
applied to reduce subsequent Matching Contributions.
(e)    Excess Aggregate Contributions distributed to Participants in accordance
with this Section 3.9 shall be distributed in the following order: (1) from the
Participant’s After-Tax Contribution Account, and (2) from the Participant’s
Matching Contribution Account.
3.10    Distribution of Excess Deferrals
(a)    A Participant may state a claim for the return of Excess Deferrals and
such Excess Deferrals, adjusted for any income or loss, shall be distributed if
administratively practicable no later than the April 15th following the calendar
year for which such allocable Excess Deferrals are made. The Participant’s claim
shall be made in accordance with procedures established by the Administrator,
shall be submitted to the Administrator no later than March 1st (or as late as
April 14

25

--------------------------------------------------------------------------------



if allowed by the Administrator), shall specify the Participant’s Excess
Deferrals for the preceding calendar year, and shall be accompanied by the
Participant’s statement that such amounts, if not distributed, will constitute
Excess Deferrals.
(b)    The income or loss allocable to Excess Deferrals for the Plan Year shall
be determined by multiplying the income or loss allocable to the Participant’s
Before-Tax Contributions for the Plan Year by a fraction, the numerator of which
is the Excess Deferrals on behalf of the Participant for the Plan Year and the
denominator of which is the Participant’s Account attributable to Before-Tax
Contributions on the last day of the Plan Year, without regard to any income or
loss during the Plan Year. No income or loss shall be attributable to the period
between the end of the Plan Year and the date of the distribution.
(c)    If Excess Deferrals have previously been distributed within the Plan
Year, the Plan shall offset such distribution from the amount of the
Participant’s Excess Contributions, if any, to be distributed for such Plan
Year. In addition, the amount of Excess Deferrals that may be distributed for a
Participant by the Plan for a Plan Year shall be reduced by the amount of Excess
Contributions previously distributed.
(d)    Excess Deferrals are Before-Tax Contributions in excess of the limit
imposed by Section 402(g) of the Code.
(e)    Excess Deferrals shall be taken first from unmatched Before-Tax
Contributions and then from matched Before-Tax Contributions. Any Matching
Contributions attributable to refunded Excess Deferrals, adjusted for investment
gain or loss, shall be forfeited and used in the manner described in
Section 6.3.
3.11    Maximum Annual Additions
(a)    Notwithstanding anything to the contrary contained in this Plan, the
total Annual Additions made on behalf of a Participant for any year will not
exceed the limits imposed by Section 415 of the Code, as such limits may be
adjusted from time to time. If Annual Additions on behalf of a Participant are
allocated under this Plan and under another defined contribution plan, Annual
Additions that must be restricted to comply with Section 415 of the Code shall
first be restricted under the other plan. For purposes of this Plan, all
provisions of Code Section 415 are hereby incorporated by reference.
(b)    Except to the extent permitted under Section 3.3 of the Plan and
Section 414(v) of the Code (regarding catch-up contributions), the Annual
Additions that may be contributed or allocated to a Participant’s Account under
the Plan for any Limitation Year shall not exceed the lesser of: (i) $40,000, as
adjusted for increases in the cost-of-living under Section 415(d) of the Code,
or (ii) 100 percent of the Participant’s Compensation, within the meaning of
Section 415(c)(3) of the Code, for the Limitation Year.

26

--------------------------------------------------------------------------------



The compensation limitation expressed as a percentage in clause (ii) of the
preceding paragraph shall not apply to an individual medical benefit account
within the meaning of Section 415(1) of the Code or a post-retirement medical
benefits account for a key employee within the meaning of Section 419A(d)(1) of
the Code.
(c)    For purposes of this Section 3.11, “Annual Addition” means the amount
allocated to a Participant’s Account during the Limitation Year that
constitutes: Employer contributions; and Employee contributions; and
forfeitures; and amounts described in Sections 415(l)(2) (medical accounts in
pension or annuity plan), 419A(d)(3) (post-retirement medical benefits), or
419(e) (welfare benefit fund) of the Code.
(1)    Contributions do not fail to be Annual Additions merely because they are
Excess Contributions (as defined in Section 1.28 of the Plan) or Excess
Aggregate Contributions (as defined in Section 1.27 of the Plan), or merely
because such Excess Contributions or Excess Aggregate Contributions are
corrected through distribution. Mandatory employee contributions to a defined
benefit plan are treated as contributions to a defined contribution plan. Annual
Additions provided to an alternate payee (as defined in Code Section 414(p)(8))
of a Participant pursuant to a qualified domestic relations order (as defined in
Code Section 414(p)(1)(A)) are treated as if they were provided to the
Participant for purposes of applying the limitations of Code Section 415.
(2)    For the purpose of determining Annual Additions, Employee contributions
shall not include any rollover contributions (as defined in Section 402(c),
403(a)(4), or 403(b)(8) of the Code), or any Employee contributions to a
simplified employee pension allowable as a deduction under Section 219(a) of the
Code. Annual Additions do not include the restoration of an Employee’s Account
balance resulting from the Employee’s repayment of a prior distribution in
accordance with Section 6.4(c) of the Plan. Annual Additions do not include
repayments on Participant loans, or Excess Deferrals that are distributed in
accordance with Section 3.10 of the Plan.
(d)    For purposes of Code Section 415, all defined contribution plans ever
maintained by the Employer or a predecessor employer, whether terminated or not,
under which the Participant receives Annual Additions shall be treated as a
single plan.
(e)    In the event an Employer is a member of a group of employers which
constitutes either a controlled group of corporations, as defined at Section
414(b) of the Code (as modified by Section 415(h) of the Code), a group of
trades or businesses (whether or not incorporated) under common control as
defined at Section 414(c) of the Code (as modified by Section 415(h) of the
Code), an affiliated service group as defined at Section 414(m) of the Code, or
any other entity required to be aggregated with the Employer pursuant to Section
414(o) of said Code, all such Employers shall be considered a single Employer
for purposes of applying the limitations under Section 415 of said Code, as set
forth in this Section 3.11. Furthermore,

27

--------------------------------------------------------------------------------



contributions made for a Participant are aggregated to the extent applicable
under Section 414(n) of the Code.
(f)    In the event the limitation on Annual Additions established under this
Section 3.11 is exceeded for any Limitation Year, any correction method
permitted by the Employee Plans Compliance Resolution System published by the
Internal Revenue Service may be utilized. As of the date this Amendment is
adopted, such a correction shall be administered as follows:
(1)    The Plan shall distribute to the Participant a refund of After-Tax
Contributions (and, to the extent required by the Code, gains attributable to
those After-Tax Contributions), to the extent that the distribution would reduce
the excess amounts in the Participant’s Account. These distributed amounts are
disregarded for purposes of the actual contribution percentage test of Code
Section 401(m)(2), and the actual deferral percentage test of Code Section
401(k)(3);
(2)    The Plan shall distribute to the Participant Elective Deferrals, and
gains attributable to those Elective Deferrals, to the extent that the
distribution would reduce the excess amounts in the Participant’s Account. These
distributed amounts are treated as Excess Elective Deferrals pursuant to Section
3.10 herein, and are disregarded for purposes of Code Section 402(g), the actual
deferral percentage test of Code Section 401(k)(3), and the actual contribution
percentage test of Code Section 401(m)(2);
(3)    If, after the distributions provided in subparagraphs (1) and (2) are
made, a Participant still has excess Annual Additions in any Limitation Year,
the excess amounts shall be taken from Matching Contributions in the
Participant’s Account and shall be held in an unallocated account to which
investment gains or losses shall be credited. The funds in the unallocated
account shall thereafter be allocated to the Accounts of the Participants in
accordance with the provisions of Section 3.2 and no additional contributions
shall be made by an Employer until all such funds held in such unallocated
account have been allocated in full.
(g)    For purposes of applying the limitations of Code Section 415,
“Compensation” shall mean wages as defined in Section 3401(a) of the Code and
all other payments of compensation to an Employee by the Employer (in the course
of the Employer’s trade or business) for which the Employer is required to
furnish the Employee a written statement under Sections 6041(d) and 6051(a)(3)
of the Code (wages, tips and other compensation box on form W-2), determined
without regard to any rules under Code Section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)).
Notwithstanding the foregoing, Compensation for purposes of Section 415 of the
Code shall include any amount that would be wages under the preceding paragraph
but for

28

--------------------------------------------------------------------------------



an election under Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or
457(b).
Compensation for purposes of this Section 3.11 of the Plan includes an amount
that is excludable from the income of a Participant under Code Section 106 that
is not available to the Participant in cash in lieu of group health coverage
under a Code Section 125 arrangement solely because the Participant is unable to
certify that the Participant has other health coverage. Such an amount will be
treated as Compensation only if the Employer does not request or collect
information regarding the Participant’s other health coverage as part of the
enrollment process for the health plan.
(h)    Compensation for purposes of Section 415 of the Code means Compensation
as defined in Section 3.11(g), which is paid during the Limitation Year and
prior to severance from employment with the Employer unless provided otherwise
below. For this purpose, amounts that are made available to an Employee (or, if
earlier, includible in the gross income of the Employee) are treated as being
paid to the Employee.
(1)    Notwithstanding the above, Section 415 Compensation for a Limitation Year
includes amounts earned during that Limitation Year but not paid during that
Limitation Year solely because of the timing of pay periods and pay dates if (a)
such amounts are paid during the first few weeks of the next Limitation Year,
(b) such amounts are included on a uniform and consistent basis with respect to
all similarly situated Employees, and (c) no Section 415 Compensation is
included in more than one Limitation Year.
(2)    Section 415 Compensation includes the following amounts paid after the
Employee’s severance from employment with the Employer, provided such amounts
are paid by the later of 2½ months after severance from employment with the
Employer or the end of the Limitation Year that includes the date of severance
from employment with the Employer and are includible in the Employee’s gross
income:
(A)    Regular compensation for services during the Employee’s regular working
hours, or compensation for services outside the Employee’s regular working hours
(such as overtime or shift differential), commissions, bonuses, or other similar
payments that would have been paid to the Employee prior to a severance from
employment if the Employee had continued in employment with the Employer;
(B)    Payment for unused accrued bona fide sick, vacation, or other leave, but
only if the Employee would have been able to use the leave if employment had
continued; and
(C)    Payment received by an Employee pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Employee at the same time if the Employee had continued in employment with the
Employer.

29

--------------------------------------------------------------------------------



(3)    Any payment that is not described in paragraph (1) or (2), above, is not
considered Section 415 Compensation if paid after severance from employment with
the Employer, even if it is paid within the time period described in paragraph
(2). Thus, Section 415 Compensation does not include severance pay, or parachute
payments within the meaning of Code Section 280G(b)(2), if they are paid after
severance from employment with the Employer, and does not include post-severance
payments under a nonqualified unfunded deferred compensation plan unless the
payments would have been paid at that time without regard to the severance from
employment.
(i)    If an Employer contributes to an Employee’s Account with respect to a
prior Limitation Year due to the Employee’s qualified military service, in
accordance with Section 3.13, such contribution is not considered an Annual
Addition for the Limitation Year in which the contribution is made, but is
considered an Annual Addition for the Limitation Year to which the contribution
relates.
(j)    The dollar amounts under the foregoing limits shall automatically adjust
annually for increases in the cost of living in accordance with Treasury
Department Regulations, as provided in Section 415(d) of the Code.
(k)    The annual Compensation of each Participant taken into account for any
Limitation Year shall not exceed $200,000, as adjusted for cost-of-living
increases in accordance with Section 401(a)(17)(B) of the Code. The
cost-of-living adjustment in effect for a calendar year applies to annual
Compensation for the Limitation Year that begins with or within such calendar
year.



30

--------------------------------------------------------------------------------



3.12    Return of Contributions to Employer
(a)    If all or part of the Employer’s contributions hereunder are conditioned
upon their deductibility under Section 404 of the Code and the deduction for all
or any part of such contributions to the Plan is disallowed by the Internal
Revenue Service, the portion of the contributions to which such disallowance
applies shall be returned to the Employer without interest, but reduced by any
investment loss attributable to those contributions. The return shall be made as
soon as practicable within one (1) year after the disallowance. All
Contributions to the Plan are conditioned on their deductibility.
(b)    If a contribution is made due to a mistake of fact, the Employer may
require the Trustee to return the contribution, without interest but reduced by
any investment loss allocable to the contribution. The return shall be made as
soon as practicable within one (1) year after the date the contribution was
made.
(c)    If, upon termination of the Plan, there remain Trust assets held in
suspense accounts, the Trustee shall return such assets to the Employer.
Notwithstanding the foregoing, the Employer may elect to reallocate the assets
held in suspense accounts to those Employees who are Participants under the Plan
as of the date of termination of the Plan in proportion to their Compensation.
3.13    Rights of Reemployed Veterans
In accordance with Section 13.15, a Reemployed Veteran shall be entitled to the
restoration of certain benefits under the Plan that would have accrued, or that
he or she would have received, under the Plan but for his or her absence from
the employ of the Employer due to Qualified Military Service. A Reemployed
Veteran is defined as an Employee who left the employ of the Employer to perform
service in the Armed Services of the United States, and subsequently was
reemployed by the Employer pursuant to the Uniformed Services Employment and
Reemployment Rights Act of 1994 (“USERRA”). ‘Qualified Military Service’ is
defined as service in the uniformed services (as defined in chapter 43 of
title 38, United States Code) performed by the Reemployed Veteran whose
entitlement to reemployment rights pursuant to USERRA arose with respect to such
service.
(a)    Crediting of Period of Qualified Military Service
To the extent required by USERRA and Section 414(u) of the Code, the Reemployed
Veteran, for all purposes under the Plan, shall be credited Hours of Service for
his or her absence from the employ of the Employer due to Qualified Military
Service, in accordance with the regulations or other rules provided by the
Internal Revenue Service.
(b)    “Make-Up” Contributions

31

--------------------------------------------------------------------------------



To the extent required by USERRA and Section 414(u) of the Code, the Reemployed
Veteran shall be permitted to make additional contributions and receive related
Matching Contributions during the period which (1) begins on the Reemployed
Veteran’s date of reemployment with the Employer, and (2) has the same length as
the lesser of: (i) the period of Qualified Military Service multiplied by 3, or
(ii) five (5) years.
The maximum amount of additional contributions that the Reemployed Veteran is
permitted to make is the maximum amount of such contributions that the
Reemployed Veteran would have been permitted to make had he or she continued to
be employed by the Employer during the period of Qualified Military Service and
received Compensation. Compensation for purposes of this Section 3.13 shall be
based on the rate of pay that the Reemployed Veteran would have received during
the period of Qualified Military Service had he remained employed by the
Employer. If such rate of pay was not reasonably certain, such Compensation
shall be based on the Reemployed Veteran’s average Compensation from the
Employer during (1) the twelve (12) month period immediately before the
Qualified Military Service, or (2) if shorter, the period of employment
immediately before the Qualified Military Service.
If any contribution is made by an Employer or an Employee under the Plan with
respect to an Employee whose reemployment is governed by USERRA:
(1)Such contribution shall not be subject to any otherwise applicable limitation
contained in Section 402(g), 402(h), 403(b), 404(a), 404(h), 408, 415 or 457 of
the Code and shall not be taken into account in applying such limitations to
other contributions or benefits under such plan or any other plan, with respect
to the year in which the contribution is made;
(2)Such contribution shall be subject to the limitations referred to in (1)
above with respect to the year to which the contribution relates (in accordance
with rules prescribed by the Secretary of the Treasury); and
(3)The Plan shall not be treated as failing to meet the requirements of
Section 401(a)(4), 401(a)(26), 401(k)(3), 401(k)(11), 401(k)(12), 401(m),
403(b)(12), 408(k)(3), 408(k)(6), 408(p), 410(b) or 416 of the Code by reason of
the making of (or the right to make) such contribution.
3.14    Early Participation Testing Rule
If the Employer elects to apply Section 410(b)(4)(B) of the Code in determining
whether the Plan satisfies the requirements of Section 410(b) of the Code, the
Employer may, in determining whether the Plan meets the requirements of
Section 3.5 and/or Section 3.8 exclude from consideration all Eligible Employees
(other than Highly Compensated Employees) who have not met the minimum age and
service requirements of Section 410(a)(1)(A) of the Code.

32

--------------------------------------------------------------------------------







ARTICLE IV    

MAINTENANCE AND VALUATION OF ACCOUNTS
4.1    Maintenance of Accounts
A separate After-Tax Contribution Account, Before-Tax Contribution Account,
Catch-Up Contribution Account, Matching Contribution Account, and if necessary,
QMAC Account, QNEC Account and Rollover Contribution Account shall be maintained
for each Participant as well as any other accounts or subaccounts as the
Administrator deems necessary or desirable.
4.2    Valuation of Accounts
As of each Valuation Date, the Accounts of each Participant shall be adjusted to
reflect contributions, withdrawals, distributions, income earned or accrued,
expenses paid from the assets of the Plan and any increase or decrease in the
fair market value of the assets of the Plan since the preceding Valuation Date.
4.3    Account Statements
At least once a year, each Participant shall be furnished with a statement
stating the dollar value of his Accounts and the vested portion of his Accounts.
Notwithstanding the above, the Administrator shall furnish a pension benefit
statement at least once each calendar quarter to a Participant or Beneficiary
who has the right to direct the investment of assets in his or her Account, in
accordance with the provisions of Section 508 of the Pension Protection Act of
2006, as it may be amended from time to time.

33

--------------------------------------------------------------------------------







ARTICLE V    

INVESTMENT OF CONTRIBUTIONS
5.1    Investment Funds
(a)The Administrator from time to time shall direct the Trustee to establish and
maintain one or more Investment Funds, hereinafter referred to as Funds, for the
investment of assets of the Trust Fund. The number and type of Funds shall be
determined by the Administrator, which may, in its discretion, direct the
Trustee to establish and maintain one or more additional Funds or to delete one
or more existing Funds.
(b)Pending the investment of any amounts in a Fund, the Trustee may invest
assets of the Trust Fund temporarily in interest-bearing accounts, certificates
of deposit, Treasury bills, commercial paper, money market funds, short-term
obligations of the United States Government, short-term investment funds or
other short-term obligations selected by the Trustee. The Trustee may keep such
amounts of cash as it, in its sole discretion, shall deem necessary or advisable
as part of such Funds, all within the limitations specified in the Trust
Agreement.
(c)All interest, dividends and proceeds from the disposition of and other income
received with respect to assets held with respect to each of the Funds shall be
reinvested in the respective Fund and all expenses of the Trust that are
properly allocable to a particular Fund shall be so allocated and charged.
5.2    Investment of Participant Accounts
(a)A Participant may, in accordance with applicable administrative procedures,
specify the percentages of his Accounts that shall be invested in each Fund
maintained under the Plan, subject to subsections (b) and (c) below.
(b)A Participant’s investment in the Ingram Micro Stock Fund shall comply with
the provisions of Code Section 401(a)(35), Treasury Regulation
Section 1.401(a)(35)-1, and any subsequent guidance of general applicability, as
follows:
(1)Not more than 25% of new contributions allocated to a Participant’s Account
may be invested in the Ingram Micro Stock Fund.
(2)A Participant shall not be permitted to transfer assets into the Ingram Micro
Stock Fund from any other Fund to the extent that such transfer would cause the
percentage of the Participant’s Account invested in the Ingram Micro Stock Fund
to exceed 25%.

34

--------------------------------------------------------------------------------



(3)A Participant whose Account is more than 25% invested in the Ingram Micro
Stock Fund because of investments elected before December 1, 2008, changes in
the market value of the Funds, or any other reason, shall not be required to
transfer assets out of the Ingram Micro Stock Fund, provided that the
Participant has complied with paragraphs (1) and (2), above, on and after
December 1, 2008.
(4)Notwithstanding the above, the Plan may impose a restriction or condition on
the acquisition or divestiture of the Ingram Micro Stock Fund that is either
required in order to ensure compliance with applicable securities laws or is
reasonably designed to ensure compliance with applicable securities laws.
Therefore, a Participant who is subject to Rule 16b-3 of the Securities and
Exchange Commission or who is designated by the Employer as a window group
person may only be permitted to transfer contributions into or out of the Ingram
Micro Stock Fund during a special open window period established by the
Employer.
(5)Except as provided in paragraph (4), above, a Participant may, in accordance
with applicable administrative procedures, transfer assets from the Ingram Micro
Stock Fund to another Fund without restrictions.
(c)Not more than 50% of a Participant’s Account balance may be invested in the
Self-Directed Brokerage Fund. Participation in the Self-Directed Brokerage Fund
shall be subject to such terms and conditions as may be established from time to
time by the Administrator, which may include specific enrollment procedures,
commission and fee schedules, and restrictions on loans and withdrawals.
(d)If a Participant fails to make an investment election pursuant to
Section 5.2(a), all of his Accounts shall be invested in a “qualified default
investment alternative” described in ERISA Section 404(c)(5) and related
regulations, or such other Fund that the Administrator determines, in its sole
discretion, is consistent with the prudent discharge of its fiduciary duties.
Furthermore, to the extent that (i) a Participant’s election to invest new
contributions in the Ingram Micro Stock Fund on or after December 1, 2008,
should exceed the limit set forth in Section 5.2(b)(1), or (ii) a Participant’s
election to invest in the Self-Directed Brokerage Fund on or after January 3,
2011, should exceed the limit set forth in Section 5.2(c), the excess amount
shall be invested in a “qualified default investment alternative” described in
ERISA Section 404(c)(5) and related regulations, or such other Fund that the
Administrator determines, in its sole discretion, is consistent with the prudent
discharge of its fiduciary duties.

35

--------------------------------------------------------------------------------



5.3    Responsibility for Investments
Each Participant is solely responsible for the selection of his investment
options. The Trustee, the Administrator, the Employer and the officers,
supervisors and other employees of the Employer are not empowered to advise a
Participant as to the manner in which his Accounts shall be invested. The fact
that a particular Fund is available to Participants for investment under the
Plan shall not be construed as a recommendation for investment in that Fund. The
Trustee shall be the named fiduciary for the purposes of carrying out the
Participant’s investment instructions.
5.4    Changing Investment Elections – Future Contributions
A Participant may, in accordance with applicable administrative procedures,
change his investment election as to subsequent contributions, subject to the
limitations of Section 5.2, as of any Valuation Date.
5.5    Transfer Among Funds
A Participant may, in accordance with applicable administrative procedures and
subject to any restrictions that may be imposed by particular Funds or by
Section 5.2 of the Plan, elect to transfer all or a portion of the balance in
all of his Accounts between and among Funds as of any Valuation Date. The
Employer, however, reserves the right, in its sole discretion, to implement
reasonable restrictions on a Participant’s right to transfer among Funds.
A Participant who is subject to Rule 16b-3 of the Securities and Exchange
Commission or who is designated by the Employer as a window group person may
only be permitted to transfer contributions into or out of the Ingram Micro
Stock Fund during an open window period established by the Employer.

36

--------------------------------------------------------------------------------







ARTICLE VI    

VESTING
6.1    Vesting in After-Tax Contribution, Before-Tax Contribution, Catch-Up
Contribution, QMAC, QNEC and Rollover Accounts
A Participant shall at all times have a one hundred percent (100%)
nonforfeitable vested right to the value of his After-Tax Contribution Account,
Before-Tax Contribution Account, Catch-Up Contribution Account, QMAC Account,
QNEC Account and Rollover Account.
6.2    Vesting in Matching Contribution Account


(a)A Participant shall have a nonforfeitable vested right to the value of his
Matching Contribution Account in accordance with the following schedule:
Years of Service
Vested Percentage
Less than 1 year
0
1 year but less than 2
20
2 years but less than 3
40
3 years but less than 4
60
4 years but less than 5
80
5 or more years
100



(b)Notwithstanding the provisions of (a) above, a Participant shall have a one
hundred percent (100%) nonforfeitable vested right to the value of his Matching
Contribution Account upon the occurrence of any of the following events prior to
his Severance from Employment: (1) Normal Retirement Age, (2) Disability,
(3) death, or (4) in accordance with Section 12.4. For this purpose, a
Participant who dies on or after January 1, 2007, while performing qualified
military service (as defined in Section 414(u) of the Code) shall be 100% vested
to the same extent as if the Participant had resumed and then terminated
employment on account of death. The survivors of the Participant shall be
entitled to any additional benefits, other than benefit accruals relating to the
period of qualified military service, provided under this Plan had the
Participant resumed and then terminated employment on account of death.

37

--------------------------------------------------------------------------------



(c)The Plan shall disregard Before-Tax and Catch-Up Contributions in applying
the vesting provisions of the Plan to other contributions or benefits solely for
purposes of Section 411(a)(2) of the Code.
6.3    Forfeiture of Non-vested Interest
Upon a Participant’s Severance from Employment, the non-vested portion of a
Participant’s Matching Contribution Account shall be forfeited at the earlier of
the date he receives a distribution of the vested portion of his Account or the
date he incurs five (5) consecutive One-Year Breaks in Service. For purposes of
this Article VI, a One-Year Break in Service means a twelve (12) consecutive
month period beginning on an Employee’s Severance Date or an anniversary thereof
and ending on the first anniversary of such date during which the Participant
does not receive credit for an Hour of Service. The Administrator shall apply
all forfeitures by first restoring the amount of previous forfeitures, in
accordance with Section 6.4(c), then by reducing the amount of Employer
contributions required under the Plan for the then current Plan Year and
allocating such forfeitures in a manner consistent with Section 3.2, and,
finally, by paying reasonable administrative expenses to the extent not paid by
the Employer.
6.4    Restoration of Forfeitures and Service
(a)If a former Participant whose Severance from Employment resulted in a
forfeiture of his entire Account pursuant to Section 6.3 resumes participation
in the Plan after at least five (5) consecutive One-Year Breaks in Service, he
shall have no right to restoration of any previously forfeited portion of his
Account. Such Participant’s Years of Service or period of employment after the
break in service or period of absence shall not be taken into account in
determining the Participant’s vested nonforfeitable right to the value of his
Account attributable to contributions made by the Employer before he resumed
participation in the Plan. However, the Participant’s Years of Service or period
of employment before the break in service or period of absence shall be taken
into account in determining the Participant’s vested nonforfeitable right to the
value of his Account attributable to contributions made by the Employer after he
resumed participation in the Plan.
(b)If a former Participant had a Severance from Employment, but did not receive
a distribution pursuant to Section 8.3, and resumed employment as an Eligible
Employee prior to incurring five (5) consecutive One-Year Breaks in Service, the
Participant shall not incur a forfeiture. Such Participant’s Years of Service or
period of employment before and after the break in service shall be taken into
account in determining the Participant’s vested nonforfeitable right to the
value of his Matching Contribution Account.
(c)If a former Participant whose Severance from Employment resulted in a
forfeiture of the entire non-vested portion of his Account pursuant to Section
6.3 received a

38

--------------------------------------------------------------------------------



distribution pursuant to Section 8.3 and resumes employment as an Eligible
Employee prior to incurring five (5) consecutive One-Year Breaks in Service, the
previously forfeited portion of his Account shall be restored upon the date on
which the Participant repays in cash to the Plan the full amount of the
distribution, in accordance with applicable administrative procedures. Such
repayment must be made prior to the end of the five (5) year period commencing
on the Participant’s Reemployment Commencement Date. Such Participant’s Years of
Service before and after the Break in Service shall be taken into account in
determining the Participant’s vested nonforfeitable right to the value of his
Matching Contribution Account.
(d)    If a former Participant whose Severance from Employment resulted in a
forfeiture of the entire non-vested portion of his Account pursuant to Section
6.3 received a distribution pursuant to Section 8.3 and resumes employment as an
Eligible Employee prior to incurring five (5) consecutive One-Year Breaks in
Service, but does not repay such distribution in accordance with Section 6.4(c),
the previously forfeited portion of his Account shall not be restored. Such
Participant’s Years of Service before and after the Break in Service shall be
taken into account in determining the Participant’s vested nonforfeitable right
to the value of his Matching Contribution Account.

39

--------------------------------------------------------------------------------







ARTICLE VII    

WITHDRAWALS AND LOANS DURING EMPLOYMENT
7.1    General Rules Applicable to all In-Service Withdrawals
The only in-service withdrawals permitted by the Plan are those described in
this Article VII.
Each in-service withdrawal request must be filed in accordance with applicable
administrative procedures. Each withdrawal shall be determined as of the
Valuation Date as soon as practicable after the withdrawal request is approved
and shall be drawn, to the extent available, pro rata from the Investment Funds
in which the Account is invested or in which the Accounts are invested if the
withdrawal is taken from multiple Accounts. Only a Participant who has not
incurred a Severance from Employment may request an in-service withdrawal.
In-service withdrawals may not be taken from the Self-Directed Brokerage Fund.
In accordance with procedures established by the Administrator, a Participant
may transfer investments from the Self-Directed Brokerage Fund to another Fund,
and then make an in-service withdrawal permitted under this Article VII.
7.2    Rollover Contribution Account and After-Tax Contribution Account
Withdrawals
A Participant may, in accordance with applicable administrative procedures,
request a withdrawal of all or any portion of his Rollover Contribution Account
and/or his After-Tax Contribution Account at any time.
7.3    Age 59½ Withdrawals
A Participant who has attained age 59½ may, in accordance with applicable
administrative procedures, request a withdrawal of all or any portion of his
vested Account. A withdrawal pursuant to this Section 7.3 shall not affect the
Participant’s continued participation in the Plan.
7.4    Hardship Withdrawals

40

--------------------------------------------------------------------------------



(a)A Participant who has suffered a Hardship may request a withdrawal of all or
any portion of the value of his Before-Tax Contribution Account (excluding all
earnings comprising part of such Account that were credited after 1988), his
Catch-Up Contribution Account and his vested Matching Contribution Account. For
purposes of this Section 7.4, Hardship means an immediate and heavy financial
need, as determined by the Administrator on a uniform and nondiscriminatory
basis, that arises on account of (a) expenses for (or necessary to obtain)
medical care that would be deductible under Section 213(d) of the Code
(determined without regard to whether the expenses exceed 7.5% of adjusted gross
income), (b) the purchase (excluding mortgage payments) of a principal residence
for the Participant, (c) tuition expenses for the next twelve (12) month period
of post-secondary education for the Participant, his Spouse, or any dependents
of the Participant (as defined in Section 152 of the Code but without regard to
Section 152(d)(1)(B) of the Code)), (d) the need to prevent the eviction of the
Participant from his principal residence or foreclosure on the mortgage of the
Participant’s principal residence, (e) burial or funeral expenses for the
Participant’s deceased parent, spouse, children or dependents (as defined in
Section 152 of the Code but without regard to Section 152(d)(1)(B) of the Code),
(f) the repair of damage to the Participant’s principal residence that would
qualify for the casualty deduction under Section 165 of the Code (determined
without regard to whether the loss exceeds 10% of adjusted gross income), or
(g) any other immediate and heavy financial need that the Administrator, in its
sole discretion, determines qualifies as a Hardship.
(b)Before requesting a withdrawal pursuant to this Section 7.4, a Participant
must first obtain all distributions, other than hardship distributions, and all
nontaxable loans currently available to him under all qualified plans maintained
by the Employer.
(c)The amount of any Hardship withdrawal shall not exceed the amount required to
meet the immediate and heavy financial need created by the hardship, including
the amount necessary to pay any income taxes and related penalties resulting
from the distribution. The determination of the existence of the financial need
and the amount necessary to meet that need shall be made by the Administrator in
accordance with objective standards on a uniform and nondiscriminatory basis.
(d)A Participant who obtains a Hardship withdrawal pursuant to this Section 7.4
shall be prohibited from making Before-Tax, After-Tax and Catch-Up Contributions
to the Plan and to all other plans maintained by the Employer for six (6) months
from the date of the withdrawal.
(e)Any Hardship withdrawal made pursuant to this Section 7.4 shall be taken to
the extent available, prorata from the Investment Funds in which the following
are invested in this order: vested Matching Contribution Account, Before-Tax
Contribution Account and Catch-up Contribution Account. All Hardship withdrawal
payments shall be made in a lump sum in cash as soon as practicable after the
Administrator makes its determination.

41

--------------------------------------------------------------------------------



7.5    Loans to Participants
(a)Loans
The Administrator or its delegate may, in accordance with a uniform and
nondiscriminatory policy, direct the Trustee to loan a Participant amounts from
the vested portion of his Accounts. All loans shall be in accordance with the
terms, conditions, requirements and limitations specified in this Section 7.5
and any separate written document adopted by the Administrator and forming part
of the Plan. It is intended that all loans made to Participants under this
Section 7.5 shall meet the requirements of Section 72(p) of the Code.
(b)Loan Administration
The loan provision of the Plan shall be administered on a uniform and
nondiscriminatory basis in accordance with terms and conditions established by
the Administrator. The Administrator is authorized to delegate to the Trustee
the authority to review loan requests, execute loan agreements and collect loan
payments.
In administering the loan provisions of this Section 7.5, the Administrator or
its delegate shall:
(1)Adopt such rules and regulations as it deems necessary for the proper and
efficient administration of loans, including, but not limited to, appropriate
adjustments in the accounting provisions of the Plan as it deems necessary and
advisable to facilitate and account for loans;
(2)Establish standards that shall be used to determine if a loan request should
be approved;
(3)Determine how the interest rate to be charged on outstanding loans is to be
calculated and when the rate to be charged for new loans is to be changed;
(4)Determine, from time to time, the minimum loan amount;
(5)Employ agents, attorneys, accountants, and other persons to administer the
loan provision and to collect outstanding loans; and
(6)Take all other actions necessary or advisable to carry out the provisions of
this Section 7.5.
(c)Loan Eligibility
Any Participant who is either (1) an Employee paid on the payroll system of the
Employer or (2) a former Employee who is a party in interest as defined in
Section 3(14) of

42

--------------------------------------------------------------------------------



ERISA with respect to the Plan may request a loan subject to the terms,
conditions and limitations prescribed in this Section 7.5.
(d)Loan Request
Each loan request must be made in accordance with procedures prescribed by the
Administrator.
(e)Term of Loan and Payment
Each loan shall be evidenced by a legally enforceable agreement in a form
approved by the Administrator and shall provide for payment of principal and
interest based on substantially level amortization payments. All loans shall be
subject to a specific repayment schedule with payments to be made not less
frequently than quarterly over the term of the loan. The period of repayment for
any home loan within the meaning of Section 72(p)(2)(B)(ii) of the Code shall
not exceed one hundred and eighty (180) months. The period of repayment for all
other loans shall in no event exceed sixty (60) months.
A loan to a Participant shall be secured by the Participant’s Account. Except in
the case of Participants described in Section 7.5(c)(2), loan payments shall be
required to be made through payroll deductions, and each Participant shall be
required to execute an irrevocable authorization directing the Employer to
deduct the loan payments from the Participant’s wages or salary, which amounts
shall be transmitted to the Trustee and applied against the outstanding loan
balance. Participants may prepay the entire amount of the remaining unpaid
principal balance (and all remaining interest due thereon) at any time without
penalty. Loan payments in the case of Participants described in
Section 7.5(c)(2) shall be made in a manner approved by the Administrator.
(f)Maximum Loan
Loans to a Participant (when added to the outstanding balance of all other loans
from the Plan and any other qualified plan maintained by the Employer) shall not
be in an amount that exceeds the lesser of:
(1)    $50,000, reduced by the excess (if any) of the highest outstanding
balance of loans from the Plan during the one (1) year period ending on the day
before the date on which such loan is made, over the outstanding balance of
other loans from the Plan on the date the new loan is made, or
(2)    Fifty percent (50%) of the vested portion of the Participant’s Account.
(g)Interest

43

--------------------------------------------------------------------------------



Each loan shall bear interest at a rate to be fixed by the Administrator and, in
determining the interest rate, the Administrator shall take into consideration
interest rates currently being charged by commercial lending institutions.
Interest rates shall be fixed for the terms of the loan at the time the loan is
made, and the Administrator shall determine periodically the interest rate to be
charged on new loans.
(h)Failure to Repay Loans
The Administrator shall establish uniform rules to apply where a Participant
fails to repay any portion of a loan made to him and accrued interest thereon in
accordance with the terms of the loan, or where any portion of a loan and
accrued interest thereon remains unpaid on a Participant’s Severance from
Employment. Such rules shall not be inconsistent with Section 72(p) of the Code
and Regulations thereunder. Loan repayments with respect to qualified military
service will be suspended as permitted under Section 414(u)(4) of the Code.
Notwithstanding the foregoing provisions of this Section 7.5(h), if a
Participant loan remains unpaid at the time that a distribution is due the
Participant (or his Beneficiary) under the Plan, the Administrator shall reduce
the amount otherwise distributable to the Participant or Beneficiary by the
unpaid balance of principal and accrued interest on the Participant’s loan and
distribute (in kind) the promissory note or other agreement evidencing such loan
in full or partial satisfaction of the obligation to distribute the
Participant’s vested Account.
The requirement that loan repayments be made on an amortized basis, not less
frequently than quarterly, may be suspended for up to one year while a
Participant is on a leave of absence approved by the Employer, either without
pay or at a rate of pay (after income and employment tax withholding) that is
less than the amount of the installment payments required under the terms of the
Participant loan. In the event the Participant loan does not already have the
maximum permitted term (180 months for a home loan within the meaning of Section
72(p)(2)(B)(ii) of the Code, or 60 months for any other loan), the term of the
loan may be extended by the length of the leave of absence, but not beyond the
maximum permitted term measured from the date the loan was originally made. In
the case of a Participant loan that was originally made for the maximum
permitted term, the suspension of loan payments shall not extend the due date of
the Participant loan beyond the due date in effect immediately prior to the
leave of absence and the installments due after the leave of absence ends (or,
if earlier, after the first year of the leave of absence) must not be less than
the installments required under the terms of the original loan.
A default in repayment of a Participant loan shall occur when a Participant
fails to make any payment when due under the terms of a Participant loan.
Notwithstanding the above, the Administrator may establish a grace period,
during which Participants may make past due payments without incurring a
default. If a grace period is established, it shall in no event continue beyond
the last day of the calendar quarter following the calendar quarter in which the

44

--------------------------------------------------------------------------------



required payment was initially due from the Participant. Such grace period, if
any, shall be applied in a uniform and nondiscriminatory manner, taking into
account commercially reasonable factors concerning whether (or to what extent) a
grace period should be allowed based on all of the facts and circumstances of
the particular case.
Upon the occurrence of a default, as described above, there shall be a deemed
distribution to the Participant equal to the entire outstanding balance of the
Participant loan at the time of such default.
(i)Directed Investment
Any loan to a Participant under this Section 7.5 shall be made pro rata from the
Investment Funds in which the Participant’s individual Account is invested,
shall be charged against said Account and shall be treated as a segregated
investment of the Participant’s Account. Any loan to a Participant who is
subject to Rule 16b‑3 of the Securities and Exchange Commission or who is
designated by the Employer as a window group person shall be made pro-rata from
the Investment Funds in which the Participant’s individual Account is invested
other than the Ingram Micro Stock Fund. Any principal and interest paid on the
loan shall be paid in accordance with the Participant’s investment elections in
effect at the time of the loan repayment. Loan repayments shall be applied first
to satisfy accrued loan interest and the remainder shall be applied to
principal. If and to the extent required by the Sarbanes-Oxley Act or other
applicable law, loans shall not be made to officers of the Employer or other
prohibited classifications of Participants.
Notwithstanding the above, a loan may not be taken from the Self-Directed
Brokerage Fund. In accordance with procedures established by the Administrator,
a Participant may transfer investments from the Self-Directed Brokerage Fund to
another Fund, and then obtain a loan from the transferred amount to the extent
permitted under this Section 7.5.
7.6    Withdrawals During Military Service
A Participant may withdraw up to the entire balance of his Before-Tax
Contribution Account during any period the Participant is performing service in
the uniformed services (as defined in Chapter 43 of Title 38 of the United
States Code) while on active duty for more than 30 days; provided that a
Participant who makes such a withdrawal shall not make a Before-Tax Contribution
or After-Tax Contribution during the 6-month period beginning on the date of the
withdrawal.

45

--------------------------------------------------------------------------------







ARTICLE VIII    

DISTRIBUTIONS UPON SEVERANCE FROM EMPLOYMENT
8.1    Eligibility for Distribution
A Participant’s vested Account balance shall become payable upon Severance from
Employment for any reason including death or Disability.
8.2    Forms of Payment
Benefits shall be payable in a single lump sum payment. The Participant or
Beneficiary may elect to receive distributions from the Ingram Micro Stock Fund
in cash or in kind. Fractional shares must be settled in cash.
8.3    Timing of Payment
Benefits that become payable in accordance with Section 8.1 shall be distributed
as soon as administratively feasible after the Participant or the Beneficiary,
as the case may be, elects, in accordance with procedures established by the
Administrator, to receive a distribution. If the vested value of the
Participant’s Account is more than $5,000 at the time benefits become
distributable in accordance with Section 8.1, the Participant must consent to
the distribution. Such consent form shall include a description of the
Participant’s right, if any, to defer receipt of a distribution and the
consequences of failing to defer such receipt, and such consent must be obtained
not more than 180 days before the commencement of the distribution of any part
of the Participant’s vested Account balance. If the vested value of the
Participant’s Account is $5,000 or less at the time benefits become
distributable in accordance with Section 8.1, the Participant or Beneficiary, as
the case may be, shall be required to receive a distribution as soon as
administratively practicable of the balance payable in a single lump sum
payment. Effective for benefits that become payable on or after March 28, 2005,
if the vested value of the Participant’s Account is $5,000 or less but greater
than $1,000 at the time benefits become distributable in accordance with
Section 8.1 and the Participant does not elect to have such distribution paid in
the manner described in Section 8.2 or 8.7, the Employer will pay the
distribution in a direct rollover to an individual retirement plan designated by
the Employer. The vested value of the Participant’s Account for this purpose
shall be determined with regard to that portion of the Account that is
attributable to Rollover Contributions (and earnings allocable thereto) within
the meaning of Sections 402(c), 403(a)(4), 403(b)(8), and 457 (e)(16) of the
Code.
8.4    Minimum Distribution Requirements

46

--------------------------------------------------------------------------------



The requirements of this Section 8.4 shall take precedence over any inconsistent
provisions of the Plan. All distributions required under this Section 8.4 shall
be determined and made in accordance with the Regulations under
Section 401(a)(9) of the Code.
(a)Time and Manner of Distribution
(1)    The Participant’s entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s ‘Required
Beginning Date’. The Required Beginning Date, for purposes of this Section 8.4,
means April 1st of the calendar year following the later of (i) the calendar
year in which the Participant attains age 70½, or (ii) the calendar year in
which the Participant retires. A Participant who is a five percent (5%) owner as
defined in Section 416 of the Code with respect to the Plan Year ending in the
calendar year in which the Participant attains age 70½ shall have his Required
Beginning Date determined pursuant to (i) above.
(2)    If the Participant dies before distributions begin, the Participant’s
entire interest will be distributed in a single lump sum payment no later than
December 31st of the calendar year containing the fifth anniversary of the
Participant’s death.
(b)Required Minimum Distributions During Participant’s Lifetime
(1)    During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:
(A)    The quotient obtained by dividing the Participant’s account balance (as
defined below in Section 8.4(d)(3)) by the distribution period in the Uniform
Lifetime Table set forth in Section 1.401(a)(9)‑9 of the Regulations, using the
Participant’s age as of the Participant’s birthday in the distribution calendar
year; or
(B)    If the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)‑9 of the Regulations, using the Participant’s
and Spouse’s attained ages as of the Participant’s and Spouse’s birthdays in the
distribution calendar year.
(2)    Required minimum distributions will be determined under this
Section 8.4(b) beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.
(c)Required Minimum Distributions After Participant’s Death

47

--------------------------------------------------------------------------------



(1)    If the Participant dies on or after the date distributions begin, the
Participant’s entire remaining interest will be distributed in a single lump sum
payment no later than December 31st of the calendar year immediately following
the calendar year in which the Participant died.
(2)    If the Participant dies before the date distributions begin, the
Participant’s entire interest will be distributed in a single lump sum payment
no later than December 31st of the calendar year containing the fifth
anniversary of the Participant’s death.
(d)Definitions
The following definitions apply for purposes of this Section 8.4:
(1)    Designated Beneficiary. The individual who is designated as the
beneficiary under Section 2.2 of the Plan and is the designated beneficiary
under Section 401(a)(9) of the Code and Section 1.401(a)(9)‑1, Q&A‑4, of the
Regulations.
(2)    Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 8.4(a)(2). The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31st of that distribution
calendar year.
(3)    Participant’s account balance. The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

48

--------------------------------------------------------------------------------



8.5    Special Timing Rules
Unless a Participant elects otherwise, his vested Account shall be distributed
to him no later than sixty (60) days after the close of the Plan Year in which
occurs the latest of his Normal Retirement Age (or age 65, if earlier), the
tenth (10th) anniversary of the year in which he commenced participation in the
Plan or the date of his Severance from Employment. A Participant must, however,
file a claim for benefits before benefits will be distributed to him in
accordance with this Section 8.5. The failure of a Participant to consent to a
distribution while his benefit is immediately distributable within the meaning
of Section 411(a)(11) of the Code shall be deemed to be an election to defer
commencement of payment of any benefit sufficient to satisfy this Section 8.5.
8.6    Proof of Death
The Administrator may require and rely upon such proof of death and such
evidence of the right of any Beneficiary or other person to receive the value of
the Accounts of a deceased Participant as the Administrator may deem proper, and
its determination of death and of the right of that Beneficiary or other person
to receive payment shall be conclusive.
8.7    Direct Rollovers
(a)In General
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this Section 8.7, a Distributee may elect,
at the time and in the manner prescribed by the Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.
(b)Eligible Rollover Distribution
An Eligible Rollover Distribution is any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (no less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
beneficiary, or for a specified period of ten (10) years or more; any
distribution to the extent such distribution is required under Section 401(a)(9)
of the Code; except as otherwise provided below, the portion of any distribution
that is not includible in gross income; and, any hardship distribution described
in Section 401(k)(2)(B)(i)(IV). A portion of a distribution shall not fail to be
an Eligible Rollover Distribution merely because the portion consists of
after-tax employee contributions which are not includible in gross income.
However, such portion may be transferred only to an individual retirement
account or annuity described in Section 401(a) or (b) of the Code, or to a
defined

49

--------------------------------------------------------------------------------



contribution plan described in Section 401(a) or 403(a) of the Code that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not includible. The term
‘Eligible Rollover Distribution’ shall include any distribution to a designated
beneficiary which would be treated as an Eligible Rollover Distribution by
reason of Section 8.7(g) if the requirements of Section 8.7(g) were satisfied.
(c)Eligible Retirement Plan
An Eligible Retirement Plan is an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, an annuity contract described in Section 403(b) of the Code, an eligible
plan under Section 457(b) which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state and which agrees to
separately account for amounts transferred into such plan from the Plan, or a
qualified trust described in Section 401(a) of the Code, that accepts the
Distributee’s Eligible Rollover Distribution.
(d)Distributee
A Distributee includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving Spouse and the Employee’s or former
Employee’s Spouse or former Spouse who is the alternate payee under a qualified
domestic relations order, as defined in Section 414(p) of the Code, are
Distributees with regard to the interest of the Spouse or former Spouse.
(e)Direct Rollover
A Direct Rollover is a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.
(f)Waiver of Thirty (30) Day Notice
If a distribution is not subject to Sections 401(a)(11) and 417 of the Code, the
distribution may be made less than thirty (30) days after the notice required by
Reg. Sec. 1.411(a)-11(c) is given provided:
(1)    The Administrator clearly informs the Participant that the Participant
has the right to a period of at least thirty (30) days after receiving the
notice to consider the decision whether or not to elect a distribution (and, if
applicable, a particular distribution option); and
(2)    The Participant, after receiving the notice, affirmatively, elects to
receive a distribution.

50

--------------------------------------------------------------------------------



(g)Direct Transfer by Non-Spouse Beneficiary
A non-Spouse Beneficiary of a Participant’s death benefits may authorize a
direct transfer to an individual retirement account described in Code Section
408(a) or an individual retirement annuity described in Code Section 408(b), in
accordance with Code Section 402(c)(11).

51

--------------------------------------------------------------------------------



ARTICLE IX    

TOP HEAVY PROVISIONS
9.1    When Applicable
If the Plan is determined to be “Top Heavy” for any Plan Year, the provisions of
this Article shall supersede any conflicting provisions of the Plan.
9.2    Top Heavy Determination
(a)The Plan shall be Top Heavy with respect to any Plan Year in which, as of the
“Determination Date”, the ratio of the present value of accrued benefits under
all defined benefit plans in the “Aggregation Group” for “Key Employees” plus
all Account balances attributable to Employer and Employee contributions (except
as otherwise noted below) under the Plan and all other defined contribution
plans in the Aggregation Group, exceeds sixty percent (60%) of such present
value of accrued benefits and such Account balances for all Key Employees and
Non-Key Employees under all plans in the Aggregation Group. The present values
of accrued benefits and the amounts of account balances of an Employee as of the
determination date shall be increased by the distributions made with respect to
the Employee under the Plan and any plan aggregated with the Plan under
Section 416(g)(2) of the Code during the one (1) year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not terminated, would have been aggregated
with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case of a
distribution for a reason other than severance from employment, death or
disability, this provision shall be applied by substituting a five (5) year
period for the one (1) year period. The accrued benefits and accounts of any
individual who has not performed services for the Employer during the one
(1) year period ending on the determination date shall not be taken into
account. The accrued benefits and account balances of any individual who is not
a Key Employee but who was a Key Employee in a prior year will be disregarded.
In any event, the calculation of the Top Heavy ratio and the extent to which
distributions, tax deductible qualified employee contributions, rollovers and
transfers are taken into account shall be in accordance with Section 416 of the
Code and the Regulations thereunder. When aggregating plans, accrued benefits
and account balances under other plans will be calculated as of determination
dates that are within the same calendar year.

52

--------------------------------------------------------------------------------



(b)In determining the cumulative accrued benefits under a defined benefit plan
for purposes of this Section 9.2, the actuarial assumptions specified by the
defined benefit plan for this purpose shall be utilized. If differing actuarial
assumptions are specified for two or more defined benefit plans, the actuarial
assumptions for the defined benefit plan including the largest number of
employees in the first year any defined benefit plan is included within the
Aggregation Group shall be utilized. Solely for the purpose of determining if
the Plan or any other plan in a required aggregation group of which the Plan is
a part is a Top Heavy Plan, the accrued benefit of an Employee other than a Key
Employee shall be determined (1) under the method, if any, that uniformly
applies for accrual purposes under all plans maintained by the Employer, or
(2) if there is no such method, as if such benefit accrued not more rapidly than
the slowest accrual rate permitted under the fractional accrual rate of
Section 411(b)(1)(C) of the Code.
(c)The term Top Heavy shall not include a plan which consists solely of (1) a
cash or deferred arrangement which meets the requirements of Section 401(k)(12)
and (2) matching contributions with respect to which the requirements of
Section 401(m)(11) are met. If, but for the foregoing, a plan would be treated
as a Top Heavy plan because it is a member of an aggregation group which is a
Top Heavy group, contributions under the plan may be taken into account in
determining whether any other plan in the group meets the requirements of
Section 416(c)(2) of the Code.
9.3    Minimum Contribution
For each year that the Plan is Top Heavy the Employer shall contribute to the
Plan and allocate to the Matching Contribution Account of each Participant who
is a Non-Key Employee (including such an individual who is eligible to
participate but has not elected to do so in accordance with Article II) an
amount that is not less in total than the lesser of three percent (3%) of the
Non-Key Employee’s Compensation for the Plan Year or the greatest amount
(expressed as a percentage of Compensation) allocated to the Account of any Key
Employee for that year. Compensation for purposes of this Article IX shall mean
compensation within the meaning of Section 415(c)(3) of the Code as defined in
Section 3.11. This minimum allocation shall be made even though, under other
Plan provisions, the Eligible Employee would not otherwise be entitled to
receive an allocation or would have received a lesser allocation for the year
because of (a) his failure to be employed on a specified date such as the last
day of the Plan Year, (b) his failure to make mandatory contributions, if any,
to the Plan, or (c) his Compensation being less than a stated amount. This
requirement shall not apply to the extent the Participant is covered under any
other plan or plans of the Employer and such Employer has provided that the
minimum benefit or minimum allocation requirements applicable to Top Heavy Plans
will be satisfied in the other plan or plans.
Matching Contributions described in Article III shall be taken into account for
purposes of satisfying the minimum allocation requirements of Section 416(c)(2)
of the Code and the Plan. Matching Contributions that are used to satisfy the
minimum allocation requirements

53

--------------------------------------------------------------------------------



shall be treated as Matching Contributions of purposes of the actual
contribution percentage test and other requirements of Section 401(m) of the
Code.
9.4    Vesting Rules
For any Plan Year in which the Plan is Top-Heavy, the vesting provisions of
Article VI will continue to apply.
9.5    Dual Plan Special Limitations
If a Key Employee participates in both the Plan and a defined benefit plan
maintained by the Employer, then for all years that the Plan and the defined
benefit plan are Top Heavy and the Top Heavy ratio referred to in Section 9.6(b)
does not exceed ninety percent (90%), the minimum benefit described in
Section 416(h)(2)(A) of the Code shall be provided under the defined benefit
plan for each Non-Key Employee.
9.6    Aggregation Groups
(a)A Required Aggregation Group is defined as (1) each qualified plan of the
Employer in which at least one Key Employee participates or participated during
the Determination Period (regardless of whether the plan has terminated) and
(2) any other qualified plan of the Employer which enables a plan described in
(1) to meet the requirements of Section 401(a)(4) or 410(b) of the Code. The
Determination Period, for this purpose, is the Plan Year containing the
Determination Date or any of the four preceding Plan Years. A Permissive
Aggregation Group is defined as a Required Aggregation Group plus any other plan
or plans of the Employer which, when considered as a group with the Required
Aggregation Group, would continue to satisfy the requirements of
Section 401(a)(4) and 410(b) of the Code.
(b)Each plan of the Employer required to be included in an Aggregation Group
shall be treated as a Top Heavy Plan if such group is a Top Heavy group. A
required aggregation will be considered a Top Heavy group if the present value
of the cumulative accrued benefits for Key Employees under all defined benefit
plans included in such group and the aggregate of the accounts of Key Employees
under all defined contribution plans included in such group exceed sixty percent
(60%) of a similar sum determined for all Employees.
9.7    Key Employee Defined
(a)A Key Employee means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the determination
date was an officer of the Employer having annual Compensation greater than
$130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002), a five percent (5%) owner of the Employer,
or a one percent (1%) owner of the Employer having annual compensation of more
than $150,000. For this purpose, annual Compensation means compensation

54

--------------------------------------------------------------------------------



within the meaning of Section 415(c)(3) of the Code as defined in Section 3.11.
The determination of who is a Key Employee will be made in accordance with
Section 416(i)(1) of the Code and the applicable Regulations of general
applicability issued thereunder.
(b)A Non-Key Employee is an Employee who is not a Key Employee.
9.8    Determination Date
Determination Date means with respect to the initial Plan Year, the last day of
the first Plan Year and, for each other Plan Year, the last day of the preceding
Plan Year.

55

--------------------------------------------------------------------------------







ARTICLE X    

ADMINISTRATION OF PLAN
10.1    Records and Notices
The Administrator shall keep a record of all its proceedings and acts with
respect to its administration of the Plan and shall maintain all such books of
accounts, records and other data as may be necessary for the proper
administration of the Plan. The Administrator shall have the discretionary
authority to interpret the provisions of the Plan and Trust Agreement. The
Administrator shall notify the Trustees of any action taken by the Administrator
affecting the Trustees and its obligations or rights regarding the Plan and,
when required, shall notify any other interested person or persons.
10.2    Powers and Duties
The Administrator has the following powers and duties:
(a)To determine the rights of eligibility of an Employee to participate in the
Plan, the value of a Participant’s Account and the nonforfeitable percentage of
each Participant’s Account;
(b)To adopt rules of procedure and regulations necessary for the proper and
efficient administration of the Plan provided the rules are not inconsistent
with the terms of the Plan;
(c)To construe and enforce the terms of the Plan and the rules and regulations
it adopts, including interpretation of the Plan documents and documents related
to the Plan’s operation;
(d)To direct the Trustee as respects the crediting and distribution of the Trust
Fund;
(e)To review and render decisions respecting a claim for (or denial of a claim
for) a benefit under the Plan;
(f)To furnish the Employer with information which the Employer may require for
tax or other purposes;
(g)To engage the service of agents whom it may deem advisable to assist it with

56

--------------------------------------------------------------------------------



the performance of its duties;
(h)To engage the services of an Investment Manager or Managers, as defined in
Section 11.3, each of whom will have power and authority to manage, acquire or
dispose (or direct the Trustee with respect to acquisition or disposition) of
any Plan asset under its control;
(i)To establish, in its sole discretion, a nondiscriminatory policy which the
Trustee must observe in making loans, if any, to Participants and Beneficiaries;
and
(j)To delegate administrative authority to a committee of individuals and to
establish rules of procedure for such committee, including rules regarding how
such committee is to act, the vote required for action by the committee and
other procedures for the operation of the committee as deemed appropriate by the
Administrator.
All rules, procedures and decisions of the Administrator shall be uniformly and
consistently applied to all Participants in similar circumstances. Such rules,
procedures and decisions so made shall be conclusive and binding on all persons
having an interest in the Plan. The Administrator shall be a named fiduciary as
defined in ERISA Sec. 402(a)(2).
The Administrator and any representative that the Administrator chooses to
assist it to carry out its responsibilities under the Plan shall have the
maximum discretionary authority permitted by the law to interpret, construe and
administer the Plan, to make determinations regarding Plan participation,
enrollment and eligibility for benefits, to evaluate and determine the validity
of benefit claims, and to resolve any and all claims and disputes regarding the
rights and entitlements of individuals to participate in the Plan and to receive
benefits and payments pursuant to the Plan. The decisions of the Administrator
and its representatives shall be given the maximum deference permitted by law.
10.3    Compensation and Expenses
The Administrator shall serve without compensation for its services hereunder.
All expenses of the Administrator may be paid by the Trust Fund unless paid by
the Employer. The Employer shall furnish the Administrator with such clerical
and other assistance as is necessary in the performance of its duties and any
expense incurred in connection therewith may be paid by the Employer or out of
the Trust Fund. The reasonable expenses of administering the Plan may be
advanced by the Employer, and then reimbursed to the Employer by the Trust.

57

--------------------------------------------------------------------------------



10.4    Bonding of Fiduciaries
The Administrator shall be responsible for seeing that every fiduciary of the
Plan and Trust and every person who handles Trust assets shall be covered by a
fidelity bond or similar policy of insurance to the extent required by
Section 412 of ERISA. The cost of such coverage shall be paid by the Trustee out
of Trust assets, upon direction of the Administrator, if the cost thereof shall
not be timely paid by the Employer.
10.5    Standard of Conduct
The Administrator and any other person to whom any fiduciary responsibility with
respect to the Plan or Trust is allocated or delegated shall discharge his
duties and responsibilities with respect to the Plan or Trust in accordance with
the standards set forth in Section 404(a)(1) of ERISA, which provides, subject
to the Sections 403(c) and (d), 4042, and 4044 of ERISA, that a fiduciary shall
discharge his duties with respect to a plan solely in the interest of the
participants and beneficiaries and
(a)For the exclusive purpose of:
(1)Providing benefits to participants and their beneficiaries; and
(2)Defraying reasonable expenses of administering the plan;
(b)With the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims;
(c)By diversifying the investments of the plan so as to minimize the risk of
large losses, unless under the circumstances it is clearly prudent not to do so;
and
(d)In accordance with the documents and instruments governing the plan insofar
as such documents and instruments are consistent with the provisions of this
title.
10.6    Claims Procedure
(a)Definitions
For purposes of this Section 10.6, the following words or phrases in quotes when
capitalized will have the meaning set forth below:
(1)    “Adverse Benefit Determination” means a denial, reduction or the
termination of, or a failure to provide or make payment (in whole or in part)
with respect to a Claim for a benefit, including any such denial, reduction,
termination, or failure to provide or make payment that is based on a
determination of a Participant’s or Beneficiary’s eligibility to participate in
the

58

--------------------------------------------------------------------------------



Plan.
(2)    “Claim” means a request for a benefit or eligibility to participate in
the Plan, made by a Claimant in accordance with the Plan’s procedures for filing
Claims, as described in this Section 10.6.
(3)    “Claimant” is defined in Section 10.6(b)(2).
(4)    “Claims Administrator” means the party designated by the Administrator to
review Claims.
(5)    “Notice” or “Notification” means the delivery or furnishing of
information to an individual in a manner that satisfies applicable Department of
Labor regulations with respect to material required to be furnished or made
available to an individual.
(6)    “Relevant Documents” include documents, records or other information with
respect to a Claim that:
(A)    Were relied upon by the Claims Administrator in making the benefit
determination;
(B)    Were submitted to, considered by or generated for, the Claims
Administrator in the course of making the benefit determination, without regard
to whether such documents, records or other information were relied upon by the
Claims Administrator in making the benefit determination;
(C)    Demonstrate compliance with administrative processes and safeguards
required in making the benefit determination; or
(D)    Constitute a statement of policy or guidance with respect to the Plan
concerning the denied benefit for the Participant’s circumstances, without
regard to whether such advice was relied upon by the Claims Administrator in
making the benefit determination.
(b)Procedure for Filing a Claim
In order for a communication from a Claimant to constitute a valid Claim, it
must satisfy the following paragraphs (1) and (2) of this paragraph (b).
(1)Any Claim submitted by a Claimant must be in writing on the appropriate Claim
form (or in such other manner acceptable to the Claims Administrator) and
delivered, along with any supporting comments, documents, records and other
information, to the Claims Administrator in person, or by mail postage paid, to
the address for the Claims Administrator provided in the Summary Plan
Description.

59

--------------------------------------------------------------------------------



(2)Claims and appeals of denied Claims may be pursued by a Participant or an
authorized representative of the Participant (each of whom will be referred to
in this section as a “Claimant”). However, the Claims Administrator may
establish reasonable procedures for determining whether an individual has been
authorized to act on behalf of a Participant.
(c)Initial Claim Review
The initial Claim review will be conducted by the Claims Administrator, with or
without the presence of the Claimant, as determined by the Claims Administrator
in its discretion. The Claims Administrator will consider the applicable terms
and provisions of the Plan and amendments to the Plan, information and evidence
that is presented by the Claimant and any other information it deems relevant.
In reviewing the Claim, the Claims Administrator will also consider and be
consistent with prior determinations of Claims from other Claimants who were
similarly situated and which have been processed through the Plan’s claims and
appeals procedures within the past twenty-four (24) months.
(d)Initial Benefit Determination
(1)The Claims Administrator will notify the Claimant of the Claim
Administrator’s determination within a reasonable period of time, but in any
event (except as described in paragraph (2) below) within ninety (90) days after
receipt of the Claim by the Claims Administrator.
(2)The Claims Administrator may extend the period for making the benefit
determination by ninety (90) days if it determines that such an extension is
necessary due to matters beyond the control of the Plan and if it notifies the
Claimant, prior to the expiration of the initial ninety (90) day period, of
circumstances requiring the extension of time and the date by which the Claims
Administrator expects to render a decision.

60

--------------------------------------------------------------------------------



(e)Manner and Content of Notification of Adverse Benefit Determination
(1)    The Claims Administrator will provide a Claimant with written or
electronic Notice of any Adverse Benefit Determination, in accordance with
applicable Department of Labor regulations.
(2)    The Notification will set forth in a manner calculated to be understood
by the Claimant:
(A)The specific reason or reasons for the Adverse Benefit Determination;
(B)Reference to the specific provision(s) of the Plan on which the determination
is based;
(C)Description of any additional material or information necessary for the
Claimant to perfect the Claim and an explanation of why such material or
information is necessary; and
(D)A description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following an Adverse Benefit
Determination on review.
(f)Procedure for Filing a Review of an Adverse Benefit Determination
(1)    Any appeal of an Adverse Benefit Determination by a Claimant must be
brought to the Claims Administrator within sixty (60) days after receipt of the
Notice of the Adverse Benefit Determination. Failure to appeal within such sixty
(60) day period will be deemed to be a failure to exhaust all administrative
remedies under the Plan. The appeal must be in writing utilizing the appropriate
form provided by the Claims Administrator (or in such other manner acceptable to
the Claims Administrator); provided, however, that if the Claims Administrator
does not provide the appropriate form, no particular form is required to be
utilized by the Participant. The appeal must be filed with the Claims
Administrator at the address listed in the Summary Plan Description.
(2)    A Claimant will have the opportunity to submit written comments,
documents, records and other information relating to the Claim.
(g)Review Procedures for Adverse Benefit Determinations
(1)The Claims Administrator will provide a review that takes into account all
comments, documents, records and other information submitted by the Claimant
without regard to whether such information was submitted or considered in the
initial benefit determination.

61

--------------------------------------------------------------------------------



(2)The review procedure may not require more than two levels of appeals of an
Adverse Benefit Determination.
(h)Timing and Notification of Benefit Determination on Review
The Claims Administrator will notify the Claimant within a reasonable period of
time, but in any event within sixty (60) days after the Claimant’s request for
review, unless the Claims Administrator determines that special circumstances
require an extension of time for processing the review of the Adverse Benefit
Determination. If the Claims Administrator determines that an extension is
required, written Notice will be furnished to the Claimant prior to the end of
the initial sixty (60) day period indicating the special circumstances requiring
an extension of time and the date by which the Claims Administrator expects to
render the determination on review, which in any event will be within sixty
(60) days from the end of the initial sixty (60) day period. If such an
extension is necessary due to a failure of the Claimant to submit the
information necessary to decide the Claim, the period in which the Claims
Administrator is required to make a decision will be tolled from the date on
which the notification is sent to the Claimant until the Claimant adequately
responds to the request for additional information.
(i)Manner and Content of Notification of Benefit Determination on Review
(1)The Claims Administrator will provide a written or electronic Notice of the
Plan’s benefit determination on review, in accordance with applicable Department
of Labor regulations.
(2)The Notification will set forth:
(A)The specific reason or reasons for the Adverse Benefit Determination;
(B)Reference to the specific provision(s) of the Plan on which the determination
is based;
(C)A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of all Relevant Documents; and
(D)A statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an Adverse Benefit Determination of review.
(j)Collectively Bargained Benefits
(1)Where benefits are provided pursuant to a collective bargaining agreement and
such collective bargaining agreement maintains or incorporates by specific
reference: (i) provisions concerning the filing of a Claim for a benefit and the
initial disposition of a Claim;

62

--------------------------------------------------------------------------------



and (ii) a grievance and arbitration procedure to which Adverse Benefit
Determinations are subject, then Section 10.6(c) through and including
Section 10.6(i) will not apply to such Claim.
(2)Where benefits are provided pursuant to a collective bargaining agreement and
such collective bargaining agreement maintains or incorporates by specific
reference a grievance and arbitration procedure to which Adverse Benefit
Determinations are subject, then Sections 10.6(f) through and including
Section 10.6(i) will not apply to such Claim.
(k)Exhaustion of Administrative Remedies
The claims procedures set forth in this Section 10.6 shall be strictly adhered
to by each Participant or Beneficiary under the Plan and no judicial or
arbitration proceedings with respect to any claim for Plan benefits hereunder
shall be commenced by any such Participant or Beneficiary until the proceedings
set forth herein have been exhausted in full.
(l)Statute of Limitations
No cause of action may be brought by a claimant who has received an Adverse
Benefit Determination later than two (2) years following the date of such
Adverse Benefit Determination.

63

--------------------------------------------------------------------------------





ARTICLE XI    

MANAGEMENT OF FUNDS
11.1    Appointment of Trustees
Subject to the provisions of Section 11.4, the Company shall appoint one or more
Trustees to receive and hold in trust all contributions paid into the Trust
Fund. Such Trustee or Trustees shall serve at the pleasure of the Board of
Directors and shall have such rights, powers and duties as the Board of
Directors shall from time to time determine including but not limited to those
stated below.
11.2    Investment of Trust Fund by Trustees
All contributions made to the Trust Fund pursuant to the Plan shall be paid to
the Trustees and, except as herein otherwise provided, shall be held, invested
and reinvested by the Trustees without distinction between principal and income
in such securities or such other property, real or personal, wherever situated,
as the Trustees shall deem advisable, including, but not limited to, shares of
stock, common or preferred, whether or not listed on any exchange,
participations in mutual investment funds, bonds and mortgages, and other
evidences of indebtedness or ownership, or in loans to Participants (consistent
with other provisions hereof), and participations in any common trust fund
established or maintained by the Trustees for the collective investment of
fiduciary funds and shall not be limited by any state statute or judicial
decision prescribing or limiting investments appropriate for trustees. The
Trustees shall hold and retain all the property and assets of the Trust Fund
including income from investments and from all other sources, for the exclusive
benefit of the Participants and their Beneficiaries, as provided herein, and for
paying the costs and expenses of administering the Plan or Trust Fund, to the
extent that the same are not paid by any Employer. Reasonable expenses attendant
to qualified domestic relations order determinations shall be allocated to the
Account of the Participant or Beneficiary seeking the determination.
11.3    Investment of Trust Fund by Investment Manager
The Company may enter into one or more agreements for the appointment of one or
more Investment Managers to supervise and direct all the investment and
reinvestment of a portion or all of the Trust Fund in accordance with the
provisions of the Plan in the same manner and with the same powers, duties,
obligations, responsibilities and limitations as apply to the Trustees. As a
condition to its appointment, an Investment Manager shall acknowledge in writing
that it is a fiduciary with respect to the Trust Fund. An Investment Manager so
appointed shall be an investment advisor registered under the Investment
Advisors Act of 1940, a bank as defined in

64

--------------------------------------------------------------------------------



such Act or an insurance company that is qualified to manage the assets of
employee benefit plans pursuant to the laws of more than one state. The Trustees
shall be bound by the supervision and direction of the Investment Manager,
unless and until the Company amends or revokes the appointment or authority of
the Investment Manager.
The Company may furnish an Investment Manager with written investment guidelines
for investment of the Trust Fund assets, which guidelines may include directions
with respect to diversification of the investments. Any Investment Manager shall
receive such reasonable compensation chargeable against the Trust Fund or
payable by each Employer as shall be agreed upon by the Company. The Company may
revoke any agreement with the Investment Manager at any time by thirty
(30) days’ written notice to the Investment Manager. Any Investment Manager may
resign by thirty (30) days’ written notice to the Company.
11.4    Exclusive Benefit Rule
Except as otherwise provided in the Plan, no part of the corpus or income of the
assets of the Plan shall be used for, or diverted to, purposes other than for
the exclusive benefit of Participants and other persons entitled to benefits
under the Plan. No person shall have any interest in or right to any part of the
earnings of the assets of the Plan, or any right in, or to, any part of the
assets held under the Plan, except as and to the extent expressly provided in
the Plan.



65

--------------------------------------------------------------------------------



ARTICLE XII    

AMENDMENT, MERGER, TERMINATION OF PLAN
12.1    Amendment of Plan
Subject to the provisions of Section 11.4, the Company (for the Company and for
all other Employers) shall have the right at any time to amend the Plan, and
retroactively if deemed necessary or appropriate, except that no such amendment
shall make it possible for any part of the assets of the Plan to be used for, or
diverted to, purposes other than for the exclusive benefit of persons entitled
to benefits under the Plan. No amendment shall be made which has the effect of
decreasing the balance of the Accounts of any Participant or of reducing the
nonforfeitable percentage computed under the Plan as in effect on the date on
which the amendment is adopted or, if later, the date on which the amendment
becomes effective.
If the Plan’s vesting schedule is amended, or the Plan is amended in any way
that directly or indirectly affects the computation of the Participant’s
nonforfeitable percentage or if the Plan is deemed amended by an automatic
change to or from a top-heavy vesting schedule, each Participant with at least
three Years of Service with the Employer may elect, within a reasonable period
after the adoption of the amendment or change, to have the nonforfeitable
percentage computed under the Plan without regard to such amendment or change.
The Company reserves the right to amend the Plan, at any time and from time to
time, in whole or in part, including without limitation, retroactive amendments
necessary or advisable to qualify the Plan and the Trust under the provisions of
Section 401(a) of the Code by action of its Board of Directors. Notwithstanding
the above, the Plan may be amended to comply with technical legal requirements
of ERISA or the Code or for any other reason that does not result in a material
increase in cost to the Employer by a written instrument that is executed by an
officer of the Company or a member of the Plan committee.
Such amendments shall be as set forth in an instrument in writing executed by an
officer of the Company if adopted by the Company, or by a designated member of
the Plan committee if adopted by the Plan committee. Any amendment may be
current, retroactive or prospective, in each case as provided therein.
12.2    Merger or Consolidation
The Plan may not be merged or consolidated with, and its assets or liabilities
may not be transferred to, any other plan unless each person entitled to
benefits under the Plan would, if the resulting plan were then terminated,
receive a benefit immediately after the merger, consolidation, or transfer which
is equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation, or transfer if the Plan had then
terminated.

66

--------------------------------------------------------------------------------



12.3    Additional Participating Employers
(a)If any company is or becomes a subsidiary of or associated with the Company,
the Company may include any employees of that subsidiary or associated company
in the participation of the Plan upon appropriate action by that company
necessary to adopt the Plan. In that event, or if any persons become Employees
of an Employer as the result of merger or consolidation or acquisition of all or
part of the assets or business of another company or for purposes of a specific
assignment at a specific location, the Company shall determine to what extent,
if any, previous service with the subsidiary, associated or other company or at
the specific location shall be recognized under the Plan, but subject to the
continued qualification and tax-exempt status of the Plan and trust,
respectively, under the Code.
(b)Any Employer may terminate its participation in and withdraw from the Plan
upon appropriate action by its board of directors. In that event, the assets of
the Plan held on account of Participants in the employ of that Employer, and any
unpaid balances of the Accounts of all Participants who have separated from the
employ of that Employer, shall be determined by the Administrator. Those funds
shall be distributed as provided in Section 12.4 if the Plan should be
terminated with respect to the Employer, or shall be segregated by the Trustee
as a separate trust, pursuant to certification to the Trustee by the
Administrator, continuing the Plan as a separate plan for the Employees of that
Employer under which the board of directors of that Employer shall succeed to
all the powers and duties of the Company, including the appointment of an
administrator for such separate plan.
12.4    Termination of Plan
(a)The Board of Directors may terminate the Plan or completely discontinue
contributions under the Plan for any reason at any time. In the case of the
termination or partial termination of the Plan, or of the complete
discontinuance of Employer contributions to the Plan, affected Participants
shall be one hundred percent (100%) vested in and have a nonforfeitable right to
the total amount in all of their Accounts under the Plan as of the date of the
termination or discontinuance. The total amount in each Participant’s Account
shall be distributed, as the Administrator shall direct, to him or for his
benefit or continued in trust for his benefit.
(b)The Plan will be deemed terminated (1) if and when the Company is judicially
declared bankrupt or executes a general assignment to or for the benefit of its
creditors, (2) if and when the Company is a party to a merger in which it is not
the surviving organization unless the surviving organization adopts the Plan
within sixty (60) days after the merger, or (3) upon dissolution of the Company.

67

--------------------------------------------------------------------------------





ARTICLE XIII    

MISCELLANEOUS PROVISIONS
13.1    Limitation of Liability
Neither the Company, any Employer, the Administrator, nor any of their
respective directors, officers and employees, shall incur any liability for any
act or failure to act unless such act or failure to act constitutes willful
misconduct or gross negligence in relation to the Plan or the Trust Fund.
13.2    Indemnification
The Employer indemnifies and saves harmless the Administrator from and against
any and all loss resulting from liability to which the Administrator may be
subjected by reason of any act or conduct (except willful misconduct or gross
negligence) in the Administrator’s official capacity in the administration of
the Plan, the Trust Fund or both, including all expenses reasonably incurred in
the Administrator’s defense, in case the Employer fails to provide such defense.
The indemnification provisions of this Section 13.2 do not relieve the
Administrator from any liability under ERISA for breach of a fiduciary duty.
Furthermore, the Administrator and the Employer may execute a letter agreement
further delineating the indemnification agreement of this Section 13.2, provided
the letter agreement is consistent with and does not violate ERISA. The
indemnification provisions of this Section 13.2 extend to the Trustee solely to
the extent provided by a letter agreement executed by the Trustee and the
Employer.
The Plan may purchase insurance for its fiduciaries or for itself to cover
liability or losses occurring by reason of the act or omission of a fiduciary,
if such insurance permits recourse by the insurer against the fiduciary in the
case of a breach of a fiduciary obligation by such fiduciary. A fiduciary may
purchase insurance to cover liability under ERISA from and for his own account.
An Employer or an employee organization may purchase insurance to cover
potential liability of one or more persons who serve in a fiduciary capacity
with regard to the Plan.
13.3    Compliance with ERISA
Anything herein to the contrary notwithstanding, nothing above or any other
provision contained elsewhere in the Plan shall relieve a fiduciary or other
person of any responsibility or liability for any responsibility, obligation or
duty imposed upon him pursuant to Title I, Part 4 of ERISA. Furthermore,
anything in the Plan to the contrary notwithstanding, if any provision of the
Plan is voided by Sections 410 and 411 of ERISA, such provision shall be of no
force and effect only to the extent that it is voided by such Section.

68

--------------------------------------------------------------------------------





13.4    Nonalienation of Benefits
(a)    None of the payments, benefits or rights of any Participant shall be
subject to any claim of any creditor of such Participant and, in particular,
shall be free from attachment, garnishment, trustee’s process, or any other
legal or equitable process available to any creditor of such Participant. No
Participant shall have the right to alienate, commute, pledge, encumber or
assign any of the benefits or payments which he or she may expect to receive,
contingently or otherwise, under the Plan, except the right to designate a
Beneficiary or Beneficiaries as hereinbefore provided.
(b)    Section 13.4(a) also shall apply to the creation, assignment or
recognition of a right to any benefit payable with respect to a Participant
pursuant to a domestic relations order, unless such order is a qualified
domestic relations order as defined in Section 414(p) of the Code. Any fees
associated with the review, processing and administration of a qualified
domestic relations order shall be charged against the Account of the affected
Participant and the account of the affected Alternate Payee. The Plan’s
qualified domestic relations order procedures are set forth in a separate
document, which in incorporated herein as if its terms were fully set forth in
this document. A domestic relations order shall not fail to be a qualified
domestic relation order solely because (i) the order is issued after, or
revises, another domestic relations order or qualified domestic relation order,
or (ii) of the time at which it is issued.
(c)    The Plan may offset against the Account of any Participant, any amount
that the Participant is ordered or required to pay under a judgment, order,
decree or settlement described in ERISA Section 206(d)(4) and
Section 401(a)(13)(C) of the Code.
13.5    Employment Not Guaranteed By Plan
Neither the establishment of the Plan nor its amendment nor the granting of a
benefit pursuant to the Plan shall be construed as giving any Participant the
right to continue as an Employee of an Employer, as limiting the rights of such
Employer to dismiss or impose penalties upon the Participant or as modifying in
any other way the terms of employment of any Participant.
13.6    Protected Benefits
All benefits which are protected by the terms of Section 411(d)(6) of the Code
and Section 204(g) of ERISA, which cannot be eliminated without adversely
affecting the qualified status of the Plan on and after the Effective Date, will
be provided under the Plan to Participants for whom such benefits are protected.

69

--------------------------------------------------------------------------------



13.7    Form of Communication
Any election, application, claim, notice or other communication required or
permitted to be made by or to a Participant, the Administrator, the Company, or
an Employer in writing shall be made in such form as the Administrator, the
Company or the Employer, as the case may be, shall prescribe. Such communication
shall be effective upon mailing if sent first class, postage prepaid and
addressed to the addressee at its principal office, or to the Participant at his
last known address, or upon personal delivery, if delivered to an officer of the
addressee or to the Participant, as the case may be.
Notwithstanding anything in the Plan to the contrary, any notice, form or other
communication hereunder shall be made in the manner prescribed by the
Administrator in accordance with applicable law, which may include, in
appropriate circumstances, communication by telephone or by electronic or other
means.
13.8    Facility of Payment
If the Participant entitled to receive payments hereunder is unable to care for
his affairs because of illness, accident or disability, and a duly qualified
guardian or legal representative is appointed for such Participant, the
Administrator shall direct the Trustees to pay any amount to which the
Participant is entitled to such duly qualified guardian or legal representative
upon claim of such guardian or legal representative. If a duly qualified
guardian or legal representative is not appointed for such Participant, the
Administrator shall direct the Trustees to pay any amount to which the
Participant is entitled to such person’s Spouse, child, grandchild, parent,
brother or sister or to a person deemed by the Administrator to have incurred
expense for such person entitled to payment. Any payment made pursuant to this
Section 13.8 in good faith shall be a payment for the account of the Participant
and shall be a complete discharge from any liability of the Trust Fund or the
Trustees therefor.
13.9    Reduction for Overpayment
The Administrator will, whenever it determines that a person has received a
benefit payment under the Plan in excess of the amount to which the person is
entitled under the terms of the Plan, make a reasonable attempt to collect such
overpayment from the person. The amount of any overpayment may be set off
against further amounts payable to or on account of the person who received the
overpayment.

70

--------------------------------------------------------------------------------



13.10    Unclaimed Benefits
If the Administrator cannot ascertain the whereabouts of any person to whom a
payment is due under the Plan, and if, after five (5) years from the date such
payment is due, a notice of such payment due is mailed to the last known address
of such person, as shown on the records of the Employer and within three
(3) months after such mailing such person has not made written claim therefor,
the Administrator, if it so elects, after receiving advice from counsel to the
Plan, may direct that such payment and all remaining payments otherwise due to
such person be cancelled on the records of the Plan and the amount thereof
applied in any manner permitted by Section 6.3, and upon such cancellation, the
Plan and the Trust shall have no further liability therefor except that, in the
event such person later notifies the Administrator of his whereabouts and
requests the payment or payments due to him, the amount so applied shall be paid
to him as provided in Article VIII without adjustment for gains and losses.
13.11    Receipt and Release
Subject to the provisions of ERISA and to the extent permitted by ERISA, any
final payments or distribution to any Participant, his Beneficiary or his legal
representative in accordance with the Plan shall be in full satisfaction of all
claims against the Trust, the Trustee, the Administrator, and the Employer. The
Trustee, the Employer, the Administrator, or any combination of them may require
a Participant, his Beneficiary or his legal representative to execute a receipt
and release of all claims under the Plan upon a final payment or distribution or
a receipt to the extent of any partial payment or distribution; and the form of
any such receipt and release shall be determined by the Trustee, the Employer,
the Administrator or any combination of them.
13.12    Reliance on Information Provided to the Plan
Notwithstanding anything contained herein to the contrary, if an individual is
provided a statement in confirmation of any election or information provided to
the Plan by such individual hereunder, the election or information reflected on
such confirmation statement will be deemed to be accurate and may be
conclusively relied upon for all purposes hereunder unless the individual timely
demonstrates to the Administrator, in the form and manner established by the
Administrator, that the election or information reflected on the confirmation
statement is not what the individual originally delivered to the Administrator.
13.13    Service in More Than One Fiduciary Capacity
Any individual, entity or group of persons may serve in more than one fiduciary
capacity with respect to the Plan, the Trust Fund or both.

71

--------------------------------------------------------------------------------



13.14    Binding Effect of Company’s Actions
Each Employer shall be bound by any and all decisions and actions taken by the
Company hereunder.
13.15    Military Service
Notwithstanding any other provision of the Plan to the contrary, service credit
and contributions with respect to qualified Military Service will be provided in
accordance with Section 414(u) of the Code.
13.16    Limitation of Rights
All benefits provided hereunder shall be provided solely from the Trust and a
person claiming an interest under the Plan shall not have recourse towards
satisfaction of his or her benefits from other than the assets of the Trust.
Neither the Employer nor the Administrator represents or guarantees that the
value of a Participant’s Accounts shall at any time equal or exceed the amount
previously contributed thereto. Neither the establishment of the Plan and Trust
nor any modification thereof, nor the creating of any fund or account, nor the
payment of any benefits shall be construed as giving to any Participant or other
person any legal or equitable right against the Employer or the Trustee except
as provided in the Plan and Trust Agreement.
13.17    Governing Law
Except to the extent inconsistent with and preempted by ERISA or other
applicable Federal law, the Plan and all matters arising thereunder shall be
governed by the laws of the State of California. If any provision of the Plan is
susceptible to more than one interpretation, such interpretation shall be given
thereto as is consistent with the Plan being a qualified employees’ defined
contribution plan within the meaning of the Code.
IN WITNESS WHEREOF, and as evidence of the adoption of the Plan, the undersigned
officer duly authorized has appended his signature this 24th day of January,
2013.
 
INGRAM MICRO INC.
 
By: /s/    Robyn Tingley
 
Robyn Tingley
 
 
 
Title: Vice President, HR, Americas




72